Exhibit 10.1

FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT

Dated

June 14, 2018

among

EASTGROUP PROPERTIES, L.P., and
EASTGROUP PROPERTIES, INC.,
as Borrowers,

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

REGIONS BANK,
as Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A., and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents,

PNC CAPITAL MARKETS LLC, and
REGIONS CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners

and

the Lenders

TABLE OF CONTENTS

                            1.    
Definitions
    1             2.    
The Loans
    25             2.1    
Advances
    25             2.2    
Payments
    27             2.3    
Pro Rata Treatment
    28             2.4    
Non Receipt of Funds by the Agent
    28             2.5    
Sharing of Payments, Etc
    29             2.6    
Fees
    29             2.7    
Commitment Increase
    30             2.8    
Letters of Credit
    31             2.9    
Extension
    35             2.10    
Competitive Bid Loans Subfacility
    36             2.11    
Defaulting Lenders
    38             3.    
Conditions
    41             3.1    
All Loans
    41             3.2    
First Loan
    42             3.3    
Options Available
    42             3.4    
Designation and Conversion
    42             3.5     Special Provisions Applicable to LIBOR Borrowings,
Competitive Bid Loans and Letters of Credit
    43     3.6    
Funding Offices, Adjustments Automatic
    47             3.7    
Funding Sources, Payment Obligations
    47             3.8    
Mitigation, Non Discrimination
    47             3.9    
Taxes
    48             4.    
Representations and Warranties
    50             4.1.    
Organization
    50             4.2    
Financial Statements
    50             4.3    
Enforceable Obligations; Authorization
    50             4.4    
Other Debt
    51             4.5    
Litigation
    51             4.6    
Taxes
    51             4.7    
Margin Stock
    51             4.8    
Subsidiaries
    51             4.9    
Securities Act of 1933.
    51             4.10    
No Contractual or Corporate Restrictions
    51             4.11    
Investment Company Act Not Applicable
    51             4.12    
[Reserved]
    52             4.13    
ERISA Not Applicable
    52             4.14    
Pool Properties
    52             4.15     Anti-Money Laundering/Anti-Corruption/International
Trade Law Compliance52
          4.16    
Disclosure
    52             5.    
Affirmative Covenants
    52             5.1    
Taxes, Existence, Regulations, Property, etc
    53             5.2    
Financial Statements and Information
    53             5.3    
Financial Tests
    53             5.4    
Inspection
    54             5.5    
Further Assurances
    54             5.6    
Books and Records
    54             5.7    
Insurance
    54             5.8    
Notice of Certain Matters
    54             5.9    
Use of Proceeds
    55             5.10    
Expenses of and Claims Against the Agent and the Lenders
    55             5.11    
Legal Compliance, Indemnification
    55             5.12    
Obligors Performance
    56             5.13    
Professional Services
    56             5.14    
Capital Adequacy
    56             5.15    
Property Pool
    57             5.16    
Co Borrowers
    58             5.17    
New Guarantors
    58             5.18    
Reportable Compliance Event/Anti-Corruption/Anti-Terrorism Laws
    59             5.19    
Additional Information
    60             6.    
Negative Covenants
    60             6.2    
Mergers, Consolidations and Acquisitions of Assets
    60             6.3    
Redemption
    60             6.4    
Nature of Business; Management
    61             6.5    
Transactions with Related Parties
    61             6.6    
Loans and Investments
    61             6.7    
Liens on Properties
    62             6.8    
Restricted Payments
    63             6.9    
Securities Act of 1933.
    63             6.10    
Subsidiaries
    63             6.11    
Sanctions and other Anti-Terrorism Laws
    64             6.12    
Anti-Corruption Laws
    64             7.    
Events of Default and Remedies
    64             7.1    
Events of Default
    64             7.2    
Actions in Respect of Letters of Credit
    66             7.3    
Allocation of Proceeds
    68             7.4    
Remedies Cumulative
    68             8.    
The Agent
    68             8.1    
Appointment, Powers and Immunities
    68             8.2    
Reliance
    70             8.3    
Defaults
    70             8.4    
Rights as a Lender
    71             8.5    
Indemnification
    71             8.6    
Non Reliance on Agent and Other Lenders
    72             8.7    
Failure to Act
    72             8.8    
Resignation of Agent
    72             8.9    
No Partnership
    73             8.10    
Consents and Approvals
    73             8.11    
No Reliance on Agent’s Customer Identification Program
    74             8.12    
Delegation of Duties
    74             8.13    
Titled Agents
    74             9.    
Miscellaneous
    74             9.1    
No Waiver, Amendments.
    74             9.2    
Notices
    75             9.3    
Venue
    75             9.4    
Choice of Law
    76             9.5    
Survival; Parties Bound; Successors and Assigns
    76             9.6    
Counterparts
    78             9.7    
Usury Not Intended; Refund of Any Excess Payments
    78             9.8    
Captions
    78             9.9    
Severability
    78             9.10    
Disclosures
    78             9.11    
Entire Agreement
    79             9.12.    
Waiver of Jury Trial
    79             9.13.    
Amendment and Restatement
    79             9.14    
USA PATRIOT Act Notice
    80             9.15    
Waiver of Consequential Damages, Etc.
    80             9.16    
Contractual Recognition of Bail-In
    80          

      SCHEDULES AND EXHIBITS
SCHEDULE I
SCHEDULE II
  Applicable Margin
Lender Commitments and Percentages
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT C-1
EXHIBIT D
EXHIBIT E
EXHIBIT F
EXHIBIT G
EXHIBIT H
EXHIBIT I
  Form of Officer’s Certificate
Form of Request for Loan
Form of Promissory Note
Form of Swing Loan Note
Form of Opinion of Counsel
Form of Request for Extension
Form of Competitive Bid Loan Note
Form of Competitive Bid Request
Form of Invitation for Competitive Bid Quotes
Form of Competitive Bid Quote

CERTAIN EXHIBITS HAVE BEEN OMITTED, AND THE REGISTRANT AGREES TO FURNISH
SUPPLEMENTALLY A COPY OF SUCH OMITTED EXHIBITS TO THE SECURITIES AND EXCHANGE
COMMISSION UPON ITS REQUEST.

FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified,
extended or restated from time to time, the “Agreement”) is made and entered
into as of June 14, 2018 (the “Effective Date”), by and among EASTGROUP
PROPERTIES, L.P., a Delaware limited partnership, and EASTGROUP PROPERTIES,
INC., a Maryland corporation, jointly and severally (collectively, the
“Borrower”), the financial institutions (including PNC, the “Lenders”) which are
now or may hereafter become signatories hereto, PNC BANK, NATIONAL ASSOCIATION,
a national banking association (“PNC”), as Administrative Agent for the Lenders
(in such capacity, “Agent”), REGIONS BANK, as Syndication Agent, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., and U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agents.

WITNESSETH THAT:

WHEREAS, Borrower, certain of the Lenders, and Agent are parties to a certain
Third Amended and Restated Credit Agreement dated December 18, 2012 to be
effective as of January 2, 2013 (as amended by that certain First Amendment to
Third Amended and Restated Credit Agreement dated August 9, 2013, and that
certain Second Amendment to Third Amended and Restated Credit Agreement dated
July 30, 2015, the “Existing Credit Agreement”); and

WHEREAS, Borrower, Lenders and Agent wish to amend and restate the Existing
Credit Agreement as set forth herein by, among other things, (i) increasing the
Total Commitments to $350 million, (ii) reallocating the Lender Commitments,
(iii) extending the Maturity Date, and (iv) modifying certain covenants and
other provisions of the Existing Credit Agreement.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
agree to amend and restate the Existing Credit Agreement in its entirety as
follows:

1. Definitions.

Unless a particular word or phrase is otherwise defined or the context otherwise
requires, capitalized words and phrases used in Credit Documents have the
meanings provided below.

2011 Term Loan Agreement shall mean that certain Term Loan Agreement dated as of
December 16, 2011, to be effective as of December 21, 2011, by and among
Borrower, PNC, as Agent, and the lenders party thereto, as the same may have
been or may hereafter be restated, modified or replaced.

2013 Term Loan Agreement shall mean that certain Term Loan Agreement dated as of
December 13, 2013, to be effective as of December 20, 2013, by and among
Borrower, PNC, as Agent, and the lenders party thereto, as the same may have
been or may hereafter be restated, modified or replaced.

-1-

2014 Term Loan Agreement shall mean that certain Term Loan Agreement dated as of
July 24, 2014, to be effective as of July 31, 2014, by and among Borrower, PNC,
as Agent, and the lenders party thereto, as the same may have been or may
hereafter be restated, modified or replaced.

2015 Term Loan Agreement shall mean that certain 2015 Term Loan Agreement dated
as of March 2, 2015, by and among Borrower, The Bank of New York Mellon, as
Administrative Agent, and the lenders party thereto, as the same may have been
or may hereafter be restated, modified or replaced.

2016 April Term Loan Agreement shall mean that certain 2016 Term Loan Agreement
dated as of April 1, 2016, by and among Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, and the lenders party thereto, as the same
may have been or may hereafter be restated, modified or replaced.

2016 July Term Loan Agreement shall mean that certain 2016 Term Loan Agreement
dated as of July 29, 2016, by and among the Borrower, PNC, as Administrative
Agent, and the lenders party thereto, as the same may have been or may hereafter
be restated, modified or replaced.

Adjusted Base Rate shall mean the Base Rate plus the Applicable Margin.

Adjusted LIBOR shall mean LIBOR plus the Applicable Margin.

Affiliate shall mean any Person controlling, controlled by or under common
control with any other Person. For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

Agent shall mean PNC Bank, National Association, its successors and assigns, in
its capacity as administrative agent hereunder.

Alternate Source shall have the meaning specified in the definition of LIBOR.

Annual Audited Financial Statements shall mean the annual financial statements
of a Person, including all notes thereto, which statements shall include a
balance sheet as of the end of such fiscal year and an income statement and a
statement of cash flows, all setting forth in comparative form the corresponding
figures from the previous fiscal year, all prepared in conformity with Generally
Accepted Accounting Principles and accompanied by a report and opinion of
independent certified public accountants satisfactory to the Agent, which shall
state that such financial statements, in the opinion of such accountants,
present fairly the financial position of such Person as of the date thereof and
the results of its operations for the period covered thereby in conformity with
Generally Accepted Accounting Principles. The Annual Audited Financial
Statements shall be prepared on a consolidated basis in accordance with
Generally Accepted Accounting Principles.

-2-

Anti-Corruption Laws means the United States Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act 2010, and any other similar anti-corruption
laws or regulations administered or enforced in any jurisdiction in which the
Borrower or any of its Subsidiaries conduct business.

Anti-Terrorism Laws shall mean any law in force or hereinafter enacted related
to terrorism, money laundering or Sanctioned Persons, including Executive Order
No. 13224, the USA Patriot Act, the International Emergency Economic Powers Act,
50 U.S.C. 1701, et. seq., the Trading with the Enemy Act, 50 U.S.C. App. 1, et.
seq., 18 U.S.C. § 2332d, and 18 U.S.C. § 2339B and any regulations or directives
promulgated under these provisions.

Applicable Margin shall mean the rate per annum determined in accordance with
Schedule I attached hereto based on the Qualifying Rating of EastGroup
Properties, Inc. then in effect. During any period for which EastGroup
Properties, Inc. has received only one Qualifying Rating, the Applicable Margin
shall be determined based on the Level corresponding to such Qualifying Rating.
During any period that EastGroup Properties, Inc. has received two Qualifying
Ratings that are not equivalent, the Applicable Margin shall be determined based
upon the Level corresponding to the higher of the two Qualifying Ratings. During
any period that EastGroup Properties, Inc. has not received a Qualifying Rating,
the Applicable Margin shall be determined based on Level V on Schedule I. Any
change in the Applicable Margin that would cause it to move to a different Level
shall be effective on the date of the change in the Qualifying Rating.

Applicable Maturity Date shall have the meaning ascribed thereto in Section 2.9
hereof.

Approved Fund shall mean any Fund that is administered or managed (a) by a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.

Bail-In Action shall mean the exercise of any Write-down and Conversion Powers.

Bail-In Legislation shall mean, in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
(as the same may be amended or supplemented from time to time) establishing a
framework for the recovery and resolution of credit institutions and investment
firms, the relevant implementing law, regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any official
body as described in the EU Bail-In Legislation Schedule from time to time.

Base Rate shall mean, the greatest of (i) the Prime Rate, (ii) the Federal Funds
Open Rate plus 0.5% per annum or (iii) the Daily LIBOR Rate plus 1.0%, so long
as a Daily LIBOR Rate is offered, ascertainable and not unlawful. Any change in
the Base Rate (or any component thereof) shall take effect at the opening of
business on the day such change occurs.

Base Rate Borrowing shall mean that portion of the principal balance of the
Loans, including the Swing Loans, at any time bearing interest at the Adjusted
Base Rate.

-3-

Base Rate Option shall have the meaning ascribed thereto in Section 3.3 hereof.

Business Day shall mean a day other than (a) a day when the main office of the
Agent is not open for business, (b) a day that is a federal banking holiday in
the United States of America; or (c) if the applicable Business Day relates to a
LIBOR Borrowing, a day on which transactions are not carried on in the London
Interbank Market.

Cash Collateralize means, to deposit in the Letter of Credit Collateral Account
or to pledge and deposit with or deliver to the Agent, for the benefit of one or
more of the Issuing Banks or the Lenders, as collateral for the LC Exposure or
obligations of Lenders to fund participations in respect of LC Exposure, cash or
deposit account balances or, if the Agent and each applicable Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Agent and each
applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

Ceiling Rate shall mean, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or New York laws
permits the higher interest rate, stated as a rate per annum. Without notice to
the Borrower or any other person or entity, the Ceiling Rate shall automatically
fluctuate upward and downward as and in the amount by which such maximum
nonusurious rate of interest permitted by applicable law fluctuates.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Legal
Requirement, (b) any change in any Legal Requirement or in the administration,
interpretation, implementation or application thereof, by any Governmental
Authority, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of a Legal Requirement) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
a Legal Requirement) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of a Legal Requirement), in each case pursuant
to Basel III, shall in each case be deemed to be a Change in Law regardless of
the date enacted, adopted, issued, promulgated or implemented.

Change of Control means a change resulting when (a) any Person or Persons acting
together which would constitute a Group together with any Affiliates thereof
shall at any time either (i) Beneficially Own more than 50% of the aggregate
voting power of all classes of Voting Stock of EastGroup Properties, Inc. or
(ii) succeed in having sufficient of its or their nominees elected to the Board
of Directors of EastGroup Properties, Inc. such that such nominees, when added
to any existing directors remaining on the Board of Directors of EastGroup
Properties, Inc. after such election who is an Affiliate of such Person or
Group, shall constitute a majority of the Board of Directors of EastGroup
Properties, Inc. or (b) EastGroup Properties, Inc. ceases to own,

-4-

directly or indirectly, at least fifty-one percent (51%) of the evidence of
ownership of the Operating Partnership. As used herein (1) “Beneficially Own”
means “beneficially own” as defined in Rule 13d-3 of the Securities Exchange Act
of 1934, as amended, or any successor provision thereto; provided, however,
that, for purposes of this definition, a Person shall not be deemed to
Beneficially Own securities tendered pursuant to a tender or exchange offer made
by or on behalf of such Person or any of such Person’s Affiliates until such
tendered securities are accepted for purchase or exchange; (2) “Group” means a
“group” for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended; and (3) “Voting Stock” of any Person shall mean capital stock of such
Person which ordinarily has voting power for the election of directors (or
persons performing similar functions) of such Person, whether at all times or
only so long, as no senior class of securities has such voting power by reason
of any contingency.

Co-Documentation Agents shall mean Wells Fargo Bank, National Association, Bank
of America, N.A., and U.S. Bank National Association, in their capacities as
such co-agents as provided in Section 8.13 hereof.

Code shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.

Competitive Bid shall mean an offer by a Lender to make a Competitive Bid Loan
pursuant to the terms of Section 2.10.

Competitive Bid Fee shall mean the amount of $500 for each Competitive Bid
Request.

Competitive Bid Loan shall mean a loan made by a Lender in its sole and absolute
discretion pursuant to the provisions of Section 2.10 at a rate equal to the
applicable Competitive Bid Rate.

Competitive Bid Loan Note or Competitive Bid Loan Notes shall mean the
promissory notes of the Borrower, in the form of Exhibit F, in favor of each
Lender evidencing the Competitive Bid Loans, individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

Competitive Bid Rate shall mean the rate of interest applicable to any
Competitive Bid Loan, which shall be equal to LIBOR for the Interest Period
applicable to such Competitive Bid Loan, plus or minus the applicable LIBOR Bid
Margin. In calculating the Competitive Bid Rate for any Interest Period of seven
(7) days through thirty (30) days, such rate shall be calculated based upon the
one (1) month LIBOR, for any Interest Period of thirty-one (31) days through
sixty (60) days, such rate shall be calculated based upon the two (2) month
LIBOR, and for any Interest Period of sixty-one (61) through ninety (90) days,
such rate shall be calculated using the three (3) month LIBOR.

Competitive Bid Quote shall mean a quote by a Lender for Competitive Bids in the
form of Exhibit I.

-5-

Competitive Bid Request shall mean a request by the Borrower for Competitive
Bids in the form of Exhibit G.

Compliance Authority means each and all of (a) OFAC, (b) the U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) the U.S. State
Department/Directorate of Defense Trade Controls, (d) the U.S. Commerce
Department/Bureau of Industry and Security, (e) the U.S. Internal Revenue
Service, (f) the U.S. Justice Department, (g) the U.S. Securities and Exchange
Commission, (h) the European Union, (i) Her Majesty’s Treasury and (j) any other
relevant sanctions authority of a jurisdiction in which a Covered Entity
conducts business.

Covered Entity means the Borrower, its Affiliates and Subsidiaries, all
Guarantors, pledgors of collateral, all Affiliates of the foregoing, and all
brokers or other agents of the Borrower acting in any capacity in connection
with the Loans.

Credit Documents shall mean this Agreement, the Notes, the Guaranties, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Agent or the Lenders pursuant to any of the foregoing, and all
amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing.

Credit Rating shall mean the rating assigned by a rating agency to the senior
unsecured long term Indebtedness of a Person.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage. The Daily LIBOR Rate shall be adjusted with respect to
any advance to which the Base Rate Option applies as of the effective date of
any change in the LIBOR Reserve Percentage. The Agent shall give prompt notice
to the Borrower of the Daily LIBOR Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error. If the
Daily LIBOR Rate determined as provided above would be less than zero, the Daily
LIBOR Rate shall be deemed to be zero.

Defaulting Lender shall mean, subject to Section 2.11(b), any Lender that
(a) has failed, within two Business Days of the date required to be funded or
paid, to pay over to the Agent, or any Lender, any amount required to be paid by
it hereunder, unless such Lender notifies the Agent and the Borrower in writing
that such failure is the result of such Lender’s reasonable determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Borrower or the Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
become the subject of a Bankruptcy Event, (d) has become the subject of a
Bail-in Action or (e) has failed at any time to comply with the provisions of
Section 2.5 with respect to purchasing participations from the other Lenders,
whereby such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders. Any determination by the Agent that a Lender is a
Defaulting

-6-

Lender under any one or more of clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.11(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, and each
Lender.

As used in this definition, the term “Bankruptcy Event” means, with respect to
any Person, such Person or such Person’s direct or indirect parent company
becoming the subject of a bankruptcy or insolvency proceeding, or having had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person’s direct or indirect parent company by a
Governmental Authority or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

Designated Jurisdiction means any country or territory that itself is
specifically targeted by a sanctions program identified on the list maintained
by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or any successor list maintained by, or as otherwise published from time to time
by, OFAC.

EBITDA shall mean an amount derived from (a) net earnings, plus
(b) depreciation, amortization, interest expense and income taxes, plus or minus
(c) any losses or gains resulting from sales of depreciable real estate
property, write-downs, write-ups, write-offs or other valuation adjustments of
assets or liabilities, in each case, as determined on a consolidated basis in
accordance with Generally Accepted Accounting Principles, and including (without
duplication) the Equity Percentage of EBITDA for the Borrower’s Unconsolidated
Affiliates.

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

Effective Date shall have the meaning ascribed thereto in the introductory
paragraph of this Agreement.

El Paso Ground Leases means, collectively:  (i) that certain Butterfield Trail
Industrial Park Lease dated September 13, 1991 (effective September 1, 1991),
between the City of El Paso, Texas, as Lessor, and Kasco Ventures, Inc. d/b/a
Kasco Ventures 226/227, as Lessee, as subsequently assigned to EastGroup
Properties, L.P., a Delaware limited partnership, successor by merger to
EastGroup Tennessee Properties, L.P., a California limited partnership, by that
certain Special Warranty Deed and Assignment of Ground Lease dated April 11,
2000, recorded as Document No. 20000025854, Real Property Records of El Paso
County, Texas; (ii) that

-7-

certain Butterfield Trail Industrial Park Lease dated November 25, 1997
(effective December 1, 1997) between the City of El Paso, Texas, as Lessor, and
EastGroup Properties, L.P., as Lessee, conveying a leasehold interest in all of
Lots 2, 3 and 4, Block 11, Butterfield Trial Industrial Park, Unit Two, City of
El Paso, El Paso County, Texas, as more specifically described in the lease;
(iii) that certain Butterfield Trail Industrial Park Lease dated November 25,
1997 (effective December 1, 1997) between the City of El Paso, Texas, as Lessor,
and EastGroup Properties, L.P., as Lessee, conveying a leasehold interest in a
portion of Lot 8, Block 12, Butterfield Trial Industrial Park, Unit Three, City
of El Paso, El Paso County, Texas, as more specifically described in the lease;
(iv) that certain Butterfield Trail Industrial Park Lease dated December 1, 1997
(effective December 1, 1997) between the City of El Paso, Texas, as Lessor, and
EastGroup Properties, L.P., as Lessee, conveying a leasehold interest in a
portion of Lot 8 and all of Lot 7, Block 11, Butterfield Trial Industrial Park,
Unit Two, City of El Paso, El Paso County, Texas, as more specifically described
in the lease; and (v) that certain Butterfield Trail Industrial Park Lease dated
December 1, 1997 (effective December 1, 1997) between the City of El Paso,
Texas, as Lessor, and EastGroup Properties, L.P., as Lessee, conveying a
leasehold interest in a portion of Lot 8 and all of Lot 9, Block 11, Butterfield
Trial Industrial Park, Unit Two, City of El Paso, El Paso County, Texas, as more
specifically described in the lease.

Eligible Ground Lease shall mean a lease either expressly approved by Agent in
writing or a lease meeting at least the following requirements: (a) a remaining
term (including renewal options exercisable at lessee’s sole option) of at least
thirty (30) years, (b) the leasehold interest is transferable and assignable
without the landlord’s prior consent, (c) the ground lease is financeable in
that, among other things, it provides or allows for, without further consent
from the landlord, (i) notice and right to cure to lessee’s lender, (ii) a
pledge and mortgage of the leasehold interest, (iii) recognition of a
foreclosure of the leasehold interest including entering into a new lease with
the lender, and (iv) no right of landlord to terminate without consent of
lessee’s lender. It is hereby stipulated that the El Paso Ground Leases and the
South Florida Ground Leases constitute Eligible Ground Leases.

Eligible Institution shall mean a commercial bank or a finance company,
insurance company or other financial institution which is regularly engaged in
making, purchasing or investing in loans and which has base capital of at least
$500,000,000.00, but shall not include any Person which is an Obligor or an
Affiliate of any Obligor, any Defaulting Lender, or any natural Person.

Equity Interest means, with respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person
whether or not certificated, any security convertible into or exchangeable for
any share of capital stock of (or other ownership or profit interests in) such
Person or warrant, right or option for the purchase or other acquisition from
such Person of such shares (or such other interests), and any other ownership or
profit interest in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such share, warrant, option, right or other interest is authorized or
otherwise existing on any date of determination.

-8-

Equity Percentage shall mean the aggregate ownership percentage of Borrower in
each Unconsolidated Affiliate.

EU Bail-In Legislation Schedule shall mean the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

Event of Default shall mean any of the events specified as an event of default
in Section 7.1 of this Agreement, and Default shall mean any of such events,
whether or not any requirement for notice, grace or cure has been satisfied.

Excluded Subsidiary means (a) any Subsidiary that is not a wholly-owned
Subsidiary of the Borrower, and (b) any Subsidiary (i) holding title to assets
which are or are to become collateral for any secured indebtedness of such
Subsidiary or which is a Subsidiary that is a single asset entity and has
incurred or assumed nonrecourse indebtedness and (ii) which is prohibited from
guarantying the indebtedness of any other Person pursuant to (A) any document,
instrument or agreement evidencing such secured indebtedness or (B) a provision
of such Subsidiary’s organizational documents which provision was included in
such Subsidiary’s organizational documents as a condition to the extension of
such secured indebtedness.

Excluded Taxes shall mean, with respect to the Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 3.8), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 3.9, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.9.

Extension Fee shall have the meaning ascribed thereto in Section 2.6(c).

Facility Fee shall have the meaning ascribed thereto in Section 2.6(a).

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any laws, regulations or
administrative rules issued in connection with an intergovernmental agreement
entered into with respect to the foregoing provisions of the Code.

-9-

Federal Funds Effective Rate shall mean, for any day, the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the date of
this Agreement; provided, if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the “Federal Funds Effective Rate” for such
day shall be the Federal Funds Effective Rate for the last day on which such
rate was announced.

Federal Funds Open Rate means for any day, the rate comprised of both overnight
federal funds and overnight eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York, as set forth on its public website from
time to time, and as published on the next succeeding Business Day as the
overnight bank funding rate by the Federal Reserve Bank of New York (or by such
other recognized electronic source (such as Bloomberg) selected by the Federal
Reserve Bank of New York for the purpose of displaying such rate); provided,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be such rate on the immediately preceding Business Day; provided, further,
that if such rate shall at any time, for any reason, no longer exist, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error). If the Federal Funds
Open Rate determined as above would be less than zero, then such rate shall be
deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Federal Funds Open Rate without notice to
the Borrower.

Fee Letter means (a) that certain fee letter dated April 18, 2018 between the
Borrower and PNC, (b) that certain fee letter dated the April 18, 2018 between
the Borrower, Regions Capital Markets and Regions Bank, (c) that certain fee
letter dated July 30, 2015 between the Borrower and PNC and (d) each other
letter agreement designated as a “fee letter” entered into from time to time in
connection herewith between the Borrower and PNC and/or Regions Capital Markets,
in each case, as the same may be amended, supplemented or otherwise modified
from time to time.

Fitch Rating means the senior unsecured debt rating from time to time received
by EastGroup Properties, Inc., from Fitch IBCA, Duff & Phelps, a division of
Fitch, Inc. (or any successor).

Fixed Charge Coverage Ratio shall mean the ratio of (a) the Borrower’s EBITDA
for the immediately preceding four (4) calendar quarters less the Unit Capital
Expenditures for such period, to (b) all amounts payable and paid on the
Borrower’s Indebtedness (not including irregular final “balloon” payments of
principal due at the stated maturity) plus all of the Borrower’s Interest
Expense plus all amounts payable and paid on Borrower’s preferred stock and
preferred units, in each case for the period used to calculate EBITDA.

-10-

Foreign Lender shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is organized. For the purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to the applicable Issuing Bank, such Defaulting Lender’s LC Exposure
with respect to Letters of Credit issued by such Issuing Bank other than LC
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to PNC, as the provider of Swing Loans hereunder,
such Defaulting Lender’s Percentage of outstanding Swing Loans made by PNC other
than Swing Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

Fronting Fee shall have the meaning ascribed thereto in Section 2.6(b).

Fund shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

Funding Loss shall mean, with respect to (a) Borrower’s payment or prepayment of
principal of a LIBOR Borrowing or a Competitive Bid Loan on a day other than the
last day of the applicable Interest Period; (b) Borrower’s failure to borrow a
LIBOR Borrowing or a Competitive Bid Loan on the date specified by Borrower;
(c) Borrower’s failure to make any prepayment of the Loans (other than Base Rate
Borrowings) on the date specified by Borrower; or (d) any cessation of LIBOR to
apply to the Loans or any part thereof pursuant to Section 3.5, in each case
whether voluntary or involuntary, any direct loss, expense, penalty, premium or
liability incurred by any Lender (including but not limited to any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by a Lender to fund or maintain a Loan).

Funds From Operations shall mean net income of the Borrower determined in
accordance with Generally Accepted Accounting Principles, plus depreciation and
amortization; provided, that there shall not be included in such calculation any
gain or loss from debt restructuring, sales of depreciable Properties and
impairment losses. Funds From Operations will be calculated, on an annualized
basis, for the four (4) calendar quarters immediately preceding the date of the
calculation. Funds From Operations shall be calculated on a consolidated basis
in accordance with Generally Accepted Accounting Principles, and including
(without duplication) the Equity Percentage of Funds From Operations for the
Borrower’s Unconsolidated Affiliates.

Generally Accepted Accounting Principles shall mean, as to a particular Person,
such accounting practice as, in the opinion of the independent accountants of
recognized national standing regularly retained by such Person and acceptable to
the Agent, conforms at the time to generally accepted accounting principles,
consistently applied. Generally Accepted Accounting Principles means those
principles and practices (a) which are recognized as such by the Financial

-11-

Accounting Standards Board, (b) which are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the most recent audited financial statements of the
relevant Person furnished to the Lenders or where a change therein has been
concurred in by such Person’s independent auditors, and (c) which are
consistently applied for all periods after the date hereof so as to reflect
properly the financial condition, and results of operations and changes in
financial position, of such Person.

Governmental Authority shall mean any foreign governmental authority, the United
States of America, any State of the United States and any political subdivision
of any of the foregoing, and any agency, department, commission, board, bureau,
court or other tribunal having jurisdiction over the Agent, any Lender or any
Obligor or their respective Property.

Guarantors (whether one or more) shall mean EastGroup Properties Holdings, Inc.,
EastGroup Properties General Partners, Inc., EastGroup TRS, Inc., and any other
party which shall hereafter execute a Guaranty pursuant to the provisions of
this Agreement.

Guaranties (whether one or more) shall mean the Guaranties executed by the
Guarantors and delivered to the Agent in accordance with this Agreement.

Indebtedness shall mean and include, without duplication (1) all obligations for
borrowed money and letter of credit reimbursement obligations, (2) all
obligations evidenced by bonds, debentures, notes or other similar agreements,
(3) all obligations to pay the deferred purchase price of Property or services,
except trade accounts payable arising in the ordinary course of business,
(4) all guaranties, endorsements, and other contingent obligations in respect
of, or any obligations to purchase or otherwise acquire, Total Liabilities of
others (but not including contracts to purchase real property and assume related
liabilities which are not yet consummated if the buyer has the ability to
terminate the contract at its option), (5) all Total Liabilities secured by any
Lien existing on any interest of the Person with respect to which Indebtedness
is being determined in Property owned subject to such Lien whether or not the
Total Liabilities secured thereby shall have been assumed, (6) dividends of any
kind or character or other proceeds payable with respect to any stock, (7) all
obligations at any time incurred or arising pursuant to any interest rate cap,
swap, or floor agreements, exchange transaction, forward rate agreement, or
other exchange, rate protection or hedging agreements or arrangements
(calculated on a basis satisfactory to the Agent and in accordance with accepted
practices), and (8) all obligations of such person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends. Indebtedness shall be calculated on a consolidated basis in
accordance with Generally Accepted Accounting Principles, and including (without
duplication) the Equity Percentage of Indebtedness for the Borrower’s
Unconsolidated Affiliates.

Indemnified Parties shall have the meaning ascribed thereto in Section 5.11(b).

Indemnified Taxes shall mean Taxes other than Excluded Taxes.

-12-

Industrial Buildings shall mean the Property used as industrial, service center
and/or warehouse purposes of no more than one story, with no more than fifteen
percent (15%) of the net rentable area used for mezzanine office space.

Interest Expense shall mean all of a Person’s paid, accrued or capitalized
interest expense on such Person’s Indebtedness (whether direct, indirect or
contingent), and including, without limitation, interest on all convertible
debt, and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower’s Unconsolidated Affiliates.

Interest Options shall mean, collectively, the Base Rate Option and the LIBOR
Option, and “Interest Option” means either of them.

Interest Payment Dates shall mean (a) the first (1st) day of each calendar month
and the Maturity Date, for Base Rate Borrowings, (b) the last day of each
Interest Period and, if the Interest Period is longer than three (3) months, at
the end of each three (3) months, and the Maturity Date, for LIBOR Borrowings,
and (c) the last day of the Interest Period for each Competitive Bid Loan. To
the extent that any retroactive increase in the Applicable Margin shall occur,
the Interest Payment Date for the additional amounts due shall be the next
Interest Payment Date following notice from the Agent to the Borrower with a
calculation of such additional amount. To the extent that any retroactive
decrease in the Applicable Margin shall occur, the Borrower shall receive a
credit for the amount of the reduced interest on the next Interest Payment Date
following notice from the Agent to the Borrower with a calculation of such
credit.

Interest Period shall mean (a) for each LIBOR Borrowing, a period commencing on
the date such LIBOR Borrowing was made and ending on, subject to availability,
one (1), two (2), three (3) or six (6) months thereafter and (b) for each
Competitive Bid Loan, a period commencing on the date such Competitive Bid Loan
was made and ending no less than seven (7) days and no more than ninety
(90) days thereafter; provided, (v) any Interest Period which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (w) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the appropriate calendar month; (x) no Interest Period shall
ever extend beyond the Maturity Date; (y) Interest Periods shall be selected by
Borrower in such a manner that the Interest Period with respect to any portion
of the Loans which shall become due shall not extend beyond such due date; and
(z) Interest Periods of less than one (1) month may be permitted hereunder from
time to time for LIBOR Borrowings, at the request of the Borrower, subject to
the approval of the Agent in its sole discretion, and Interest Periods for other
periods of time may be permitted hereunder from time to time for LIBOR
Borrowings, at the request of Borrower, as long as such Interest Periods are
available to all of the Lenders.

Investment Grade Ratings shall mean the following Credit Ratings: a Moody’s
Rating of Baa3 or better, an S&P Rating of BBB- or better or a Fitch Rating of
BBB- or better.

-13-

Issuing Bank shall mean PNC Bank, National Association and Regions Bank, each in
its capacity as an issuer of Letters of Credit hereunder, and their respective
successors in such capacity as provided in Section 2.8(i). An Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

Invitation for Competitive Bid Quotes shall mean an Invitation for Competitive
Bid Quotes in the form of Exhibit H.

LC Disbursement shall mean a payment made by an Issuing Bank pursuant to a
Letter of Credit.

LC Exposure shall mean, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Percentage of the total LC Exposure at such time.

Legal Requirement shall mean any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

Lender Commitment means, for any Lender, the amount set forth opposite such
Lender’s name on Schedule II attached hereto or in any applicable assignment
effected in accordance with Section 9.5.

Lender Reply Period shall have the meaning ascribed thereto in Section 8.10.

Letter of Credit shall have the meaning ascribed thereto in Section 2.8(a).

Letter of Credit Collateral Account shall have the meaning ascribed thereto in
Section 7.2.

Letter of Credit Collateral shall have the meaning ascribed thereto in Section
7.2.

Letter of Credit Fee shall have the meaning ascribed thereto in Section 2.6(b).

Level shall mean one of the pricing levels set forth on Schedule I attached
hereto.

LIBOR shall mean with respect to any amount to which the LIBOR Option applies
for the applicable Interest Period, the interest rate per annum determined by
the Agent by dividing (the resulting quotient rounded upwards to the nearest
1/100,000 of 1% (i.e., the fifth digit after the decimal)) (i) the rate which
appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page
that displays rates at which U.S. dollar deposits are offered by leading lending
institutions in the London interbank deposit market), or the rate which is
quoted by another source selected by the Agent as an authorized information
vendor for the purpose of

-14-

displaying rates at which U.S. dollar deposits are offered by leading lending
institutions in the London interbank deposit market (an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. dollars for an amount having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the LIBOR Reserve Percentage. LIBOR shall be adjusted with
respect to any LIBOR Borrowing that is outstanding on the effective date of any
change in the LIBOR Reserve Percentage as of such effective date. The Agent
shall give prompt notice to the Borrower of LIBOR as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error. If LIBOR determined as provided above would be less than zero, LIBOR
shall be deemed to be zero.

LIBOR Bid Margin shall mean the margin above or below LIBOR for the applicable
Interest Period to be added or subtracted from such LIBOR, which margin shall be
expressed in multiples of 1/100th of one percent.

LIBOR Borrowing shall mean any portion of the principal balance of the Loan at
any time bearing interest at Adjusted LIBOR.

LIBOR Option shall have the meaning ascribed thereto in Section 3.3 hereof.

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including, without limitation, supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding or in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.

LIBOR Termination Date shall have the meaning ascribed thereto in Section 3.5(d)
hereof.

Lien shall mean any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions.

Loans shall mean the Loans described in Sections 2.1, 2.7 and 2.10 hereof. Loan
shall mean any such Loan.

Majority Lenders shall mean the Lenders with an aggregate amount that is greater
than fifty percent (50%) of the amount of the Total Commitment then outstanding,
provided that, (i) after the Total Commitment has expired or been terminated,
Majority Lenders shall mean Lenders with an aggregate amount that is greater
than fifty percent (50%) of the unpaid balance of the Revolving Credit
Exposures, which shall include for this purpose, if applicable, any

-15-

participations in any Swing Loans, and the unpaid balance of any Competitive Bid
Loan held by any Lender, (ii) if there are fewer than three (3) Lenders whether
before or after the expiration or termination of the Total Commitment, Majority
Lenders shall mean all of the Lenders, and (iii) the Lender Commitment of any
Defaulting Lender shall be disregarded for the purpose of determining whether or
not the Majority Lenders exist for the purposes of this definition.

Mandatorily Redeemable Stock means, with respect to any person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.

Material Acquisition means any acquisition by the Borrower or any of its
Subsidiaries in which the book value (as determined in accordance with Generally
Accepted Accounting Principles) of the assets acquired exceeds ten percent (10%)
of the consolidated Total Asset Value of the Borrower and its Subsidiaries as of
the last day of the most recently ending fiscal quarter of the Borrower for
which financial statements are publicly available.

Material Adverse Change shall mean a change which could reasonably be expected
to have a Material Adverse Effect.

Material Adverse Effect means a material adverse effect on (a) the financial
condition or results of operations of Borrower and its Subsidiaries taken as a
whole, (b) the ability of an Obligor to perform its material obligations under
the Credit Documents to which it is a party taken as a whole, (c) the validity
or enforceability of the Credit Documents taken as a whole, or (d) the material
rights and remedies of Lenders and Agent under the Credit Documents taken as a
whole.

Material Subsidiary means a Subsidiary to which more than 3.0% of the Total
Asset Value is attributable on an individual basis.

Maturity Date shall mean July 30, 2022, as the same may hereafter be accelerated
pursuant to the provisions of any of the Credit Documents, or as the same may be
extended pursuant to Section 2.9 hereof.

Maximum Commitment shall have the meaning ascribed thereto in Section 2.7.

Moody’s Rating shall mean the senior unsecured debt rating from time to time
received by EastGroup Properties, Inc. from Moody’s Investors Service, Inc.

Negative Pledge means, with respect to a given asset, any provision of a
document,

-16-

instrument or agreement (other than any Credit Document or Other Credit
Facilities Document) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that (i) an agreement
that permits an Obligor to encumber its assets so long as such Obligor maintains
one or more specified ratios that may limit such Obligor’s ability to encumber
its assets but that do not generally prohibit the encumbrance of its assets, or
the encumbrance of specific assets, shall not constitute a Negative Pledge, and
(ii) an agreement similar to Section 6.7(c) hereof shall not constitute a
Negative Pledge.

Net Book Basis shall mean book value net of depreciation of a Property, as
determined in accordance with Generally Accepted Accounting Principles.

Net Operating Income shall mean, for any income producing operating Property,
the difference between (a) any operating income, proceeds and other income from
such Property during the determination period, less (b) an amount equal to all
costs and expenses (excluding security deposits, interest expense and any
expenditures that are capitalized in accordance with Generally Accepted
Accounting Principles, but including market-based internal management fee
expenses) incurred as a result of, or in connection with, or properly allocated
to, the operation or leasing of such Property during the determination period.
Net Operating Income shall be calculated on a consolidated basis in accordance
with Generally Accepted Accounting Principles (excluding the impact from
straight-line rent-leveling adjustments and amortization of above- and
below-market rent intangibles, but including (without duplication) the Equity
Percentage of Net Operating Income for the Borrower’s Unconsolidated
Affiliates).

Net Worth shall mean the stockholders’ equity of the Borrower and their
Subsidiaries determined on a consolidated basis in accordance with Generally
Accepted Accounting Principles, plus accumulated depreciation and amortization.

Non-recourse Debt shall mean any Indebtedness the payment of which the Borrower
or any of its Subsidiaries is not obligated to make other than to the extent of
any security therefor.

Notes shall mean the Revolving Notes, the Swing Loan Note, and the Competitive
Bid Loan Notes and any and all renewals, extensions, modifications,
rearrangements and replacements thereof and any and all substitutions therefor,
and Note shall mean any one of them.

Obligations shall mean, as at any date of determination thereof, the sum of
(a) the aggregate Revolving Credit Exposures plus (b) all outstanding Swing
Loans plus (c) all outstanding Competitive Bid Loans plus (d) all other
liabilities, obligations and Indebtedness of any Parties under any Credit
Document.

Obligors shall mean any Person now or hereafter primarily or secondarily
obligated to pay all or any part of the Obligations, including Borrower and
Guarantors.

Occupancy Level shall mean the occupied square footage that is leased to bona
fide tenants not Affiliates of any Obligor or the subject property manager (or
any of their respective

-17-

Affiliates) paying the stated rent under written leases, based on the occupancy
level at the time of determination.

OFAC means the Office of Foreign Assets Control of the United States Department
of the Treasury.

Officer’s Certificate shall mean a certificate in the form attached hereto as
Exhibit A.

Operating Partnership shall mean EastGroup Properties, L.P., a Delaware limited
partnership.

Opinion Letters shall mean the opinion letters of independent counsel for the
Obligors, each in Proper Form.

Organizational Documents shall mean, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a partnership, the partnership agreement
establishing such partnership; with respect to a joint venture, the joint
venture agreement establishing such joint venture, and with respect to a trust,
the instrument establishing such trust; in each case including any and all
modifications thereof as of the date of the Credit Document referring to such
Organizational Document and any and all future modifications thereof which are
consented to by the Lenders.

“Other Credit Facilities Documents” means: (a) the 2011 Term Loan Agreement,
(b) the 2013 Term Loan Agreement, (c) the 2014 Term Loan Agreement, (d) the 2015
Term Loan Agreement, (e) the 2016 April Term Loan Agreement, (f) the 2016 July
Term Loan Agreement, (g) any unsecured public or private placement note
agreement with a financial institution, bank, other lender or note purchaser in
excess of $50,000,000; (h) any unsecured bond, debenture or other similar
agreement in excess of $50,000,000; and (i) any other unsecured credit agreement
or unsecured loan agreement in excess of $50,000,000.

Other Taxes shall mean any and all present or future stamp or documentation
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

Partial Subsidiary Real Estate shall have the meaning ascribed thereto in
Section 5.15(c)(i).

Parties shall mean all Persons other than the Agent, or any Lender executing any
Credit Document.

Past Due Rate shall mean, on any day, a rate per annum, equal to the lower of
(a) the Ceiling Rate for that day, or (b) a rate per annum equal to (i) for any
existing LIBOR Borrowing, the applicable Adjusted LIBOR plus an additional two
percent (2%) per annum, (ii) for any existing Competitive Bid Loan, the
applicable Competitive Bid Rate plus an additional two

-18-

percent (2%) per annum, and (iii) in all other cases, the Adjusted Base Rate
plus an additional two percent (2%) per annum.

Percentage shall mean the amount, expressed as a percentage, of each Lender
Commitment as compared to the Total Commitment, set forth opposite each Lender’s
name on Schedule II attached hereto.

Permitted Encumbrances shall mean (a) encumbrances consisting of zoning
restrictions, easements, or other restrictions on the use of real property,
provided that such items do not materially impair the use of such property for
the purposes intended and none of which is violated in any material respect by
existing or proposed structures or land use; (b) materialmen’s, mechanic’s,
warehousemen’s and other like Liens arising in the ordinary course of business,
securing payment of Total Liabilities whose payment is not yet due, or that are
being contested in good faith by appropriate proceedings diligently conducted,
and for or against which the Property owner has established adequate reserves in
accordance with Generally Accepted Accounting Principles; (c) Liens for taxes,
assessments and governmental charges or assessments that are not yet due and
payable or are being contested in good faith by appropriate proceedings
diligently conducted, and for or against which the Property owner has
established adequate reserves in accordance with Generally Accepted Accounting
Principles; (d) Liens on real property which are insured around or against by
title insurance; (e) Liens securing assessments or charges payable to a property
owner association or similar entity which assessments are not yet due and
payable or are being diligently contested in good faith; (f) Liens in favor of
the Borrower securing obligations owing by a Subsidiary to the Borrower; and
(g) Liens securing this Agreement and Indebtedness hereunder, if any.

Person shall mean any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

PNC shall have the meaning ascribed thereto in the introductory paragraph of
this Agreement.

Pool shall have the meaning ascribed thereto in Section 5.15(a).

Prime Rate shall mean the interest rate per annum announced from time to time by
the Agent at its Principal Office as its then prime rate, which rate may not be
the lowest or most favorable rate then being charged to commercial borrowers or
others by the Agent and may not be tied to any external rate of interest or
index.

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania, or such other office designated by the Agent.

Proper Form shall mean in form and substance reasonably satisfactory to the
Agent and the Majority Lenders.

Property shall mean any interest in any kind of property or asset, whether real,
leasehold, personal or mixed, tangible or intangible.

-19-

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period: provided that if no such rate
is published therein for any reason, then the Published Rate shall be the rate
at which U.S. dollar deposits are offered by leading banks in the London
interbank deposit market for a one month period either (a) as published in
another publication selected by the Agent or (b) in an Alternate Source (or if
there shall at any time, for any reason, no longer exist any such reference or
any Alternate Source, a comparable replacement rate determined by the Agent at
such time (which determination shall be conclusive absent manifest error).

Qualifying Rating shall mean a Moody’s Rating or an S&P Rating.

Quarterly Unaudited Financial Statements shall mean the quarterly financial
statements of a Person, including all notes thereto, which statements shall
include a balance sheet as of the end of such quarter and an income statement
for such fiscal quarter, and for the fiscal year to date, and a statement of
cash flows for such quarter and for the fiscal year to date, subject to normal
year-end adjustments, all setting forth in comparative form the corresponding
figures for the corresponding fiscal period of the preceding year (or, in the
case of the balance sheet, the end of the preceding fiscal year), prepared in
accordance with Generally Accepted Accounting Principles except that the
Quarterly Unaudited Financial Statements may contain condensed footnotes as
permitted by regulations of the United States Securities and Exchange
Commission, and containing a detailed listing of the Borrower’s Property and the
Net Book Basis thereof, and certified as true and correct by a managing
director, senior vice president, or vice president of Borrower. The Quarterly
Unaudited Financial Statements shall be prepared on a consolidated basis in
accordance with Generally Accepted Accounting Principles.

Rate Designation Date shall mean 12:00 noon, Pittsburgh, Pennsylvania time, on
the date three (3) Business Days preceding the first day of any proposed
Interest Period.

Recourse Amount shall mean the amount of the Indebtedness of an Unconsolidated
Affiliate which is recourse to the Borrower or another Subsidiary of Borrower.

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member lenders
of the Federal Reserve System.

Regulations shall have the meaning ascribed thereto in Section 3.9(e).

Reportable Compliance Event means that any Covered Entity becomes a Sanctioned
Person, or is indicted, arraigned, investigated or custodially detained, or
receives an inquiry from regulatory or law enforcement officials, in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual or possible violation of any Anti-Terrorism Law.

Request for Loan shall mean a written request substantially in the form of
Exhibit B.

-20-

Resolution Authority shall mean any Person which has authority to exercise any
Write-down and Conversion Powers.

Restricted Payment shall have the meaning ascribed thereto in Section 6.8.

Revolving Credit Exposure shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans (excluding
any Swing Loans and Competitive Bid Loans) and its LC Exposure at such time.

Revolving Notes shall mean the promissory notes of the Borrower described in
Section 2.1 hereof, and any and all renewals, extensions, modifications,
rearrangements, and replacements thereof, and any and all substitutions
therefor, and Revolving Note shall mean any one of them.

S&P Rating shall mean the senior unsecured debt rating from time to time
received by EastGroup Properties, Inc. from Standard & Poor’s Ratings Services,
a Standard & Poor’s Financial Services LLC business.

Sanctioned Country means a country subject to a sanctions program maintained by
any Compliance Authority.

Sanctioned Person means (i) any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority, (ii) an agency of the government of, or
an organization controlled by, a Designated Jurisdiction, to the extent such
agency or organization is subject to a sanctions program administered by OFAC,
(iii) a Person located, organized or resident in a Designated Jurisdiction, to
the extent such Person is subject to a sanctions program administered by OFAC or
(iv) a Person controlled by any such Person set forth in clauses (i) through
(iii) above.

Secured Debt shall mean the Indebtedness of the Borrower secured by a Lien, and
any Indebtedness of any of the Borrower’s Subsidiaries owed to a Person not an
Affiliate of the Borrower or such Subsidiary.

Secured Debt to Total Asset Value Ratio shall mean the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.

South Florida Ground Leases means, collectively:  (i)  that certain Lease
Agreement dated October 19, 1984, between the City of Fort Lauderdale, Florida,
as Lessor, and James R. Liberty, an individual, and Keenan Development, Inc., a
Florida corporation, as General Partners of K & L Partnership, a Florida General
Partnership, as Lessee, recorded November 1, 1984 at Official Records Book
12101, Page 966 of the Public Records of Broward County, Florida, as amended by
that certain (a) Amendment to Lease dated February 4, 1986, recorded April 4,
1986 at Official Records Book 13302, Page 513 of the Public Records of Broward
County, Florida, (b)

-21-

Second Amendment to Lease Agreement dated February 17, 1987, recorded April 9,
1987 at Official Records Book 14332, Page 943 of the Public Records of Broward
County, Florida, (c) Third Amendment to Lease Agreement dated October 4, 1988,
recorded November 16, 1988 at Official Records Book 15960, Page 0272 of the
Public Records of Broward County, Florida, (d) Fourth Amendment to Lease
Agreement dated September 4, 1992, recorded April 10, 1993 at Official Records
Book 20543, Page 0440 of the Public Records of Broward County, Florida,
(e) Fifth Amendment to Lease Agreement dated June 27, 2001, and (f) Sixth
Amendment to Lease Agreement dated April 26, 2001, and as assigned to EastGroup
Properties, L.P. by that certain Assignment dated June 23, 1997; and (ii)  that
certain Lease Agreement dated January 15, 1985, between the City of Fort
Lauderdale, Florida, as Lessor, and James R. Liberty, an individual, and Keenan
Development, Inc., a Florida corporation, as General Partners of K & L
Partnership, a Florida General Partnership, as Lessee, recorded August 12, 1985
at Official Records Book 12742, Page 764 of the Public Records of Broward
County, Florida, as amended by that certain (a) Amendment to Lease dated
February 17, 1987, recorded April 9, 1987 at Official Records Book 14332, Page
940 of the Public Records of Broward County, Florida, (b) Second Amendment to
Lease Agreement dated October 4, 1988, recorded November 16, 1988 at Official
Records Book 15960, Page 0274 of the Public Records of Broward County, Florida,
(c) Third Amendment to Lease Agreement dated September 4, 1992, recorded
April 10, 1993 at Official Records Book 20543, Page 0435 of the Public Records
of Broward County, Florida, (d) Fourth Amendment to Lease Agreement dated
June 27, 2001, and (e) Fifth Amendment to Lease Agreement dated April 30, 2001,
and as assigned to EastGroup Properties, L.P. by that certain Assignment dated
June 23, 1997.

Stabilization Date shall mean the earlier to occur of (a) the date the Occupancy
Level reaches ninety percent (90%) for the first time, or (b) one (1) year after
the construction of the building improvements, other than tenant improvements,
is substantially complete.

Stated Rate shall, on any day, mean whichever of the Adjusted Base Rate, the
Adjusted LIBOR Rate or the Competitive Bid Rate has been designated and provided
pursuant to this Agreement; provided that, if on any day such rate shall exceed
the Ceiling Rate for that day, the Stated Rate shall be fixed at the Ceiling
Rate on that day and on each day thereafter until the total amount of interest
accrued at the Stated Rate on the unpaid principal balance of the Notes equals
the total amount of interest which would have accrued if there had been no
Ceiling Rate. If the Notes mature (or are prepaid) before such equality is
achieved, then, in addition to the unpaid principal and accrued interest then
owing pursuant to the other provisions of the Credit Documents, Borrower
promises to pay on demand to the order of the holders of the Notes interest in
an amount equal to the excess (if any) of (a) the lesser of (i) the total
interest which would have accrued on the Notes if the Stated Rate had been
defined as equal to the Ceiling Rate from time to time in effect and (ii) the
total interest which would have accrued on the Notes if the Stated Rate were not
so prohibited from exceeding the Ceiling Rate, over (b) the total interest
actually accrued on the Notes to such maturity (or prepayment) date.

Subsidiary shall mean, as to a particular parent entity, any entity of which
more than fifty percent (50%) of the indicia of voting equity or ownership
rights (whether outstanding capital

-22-

stock or otherwise) is at the time directly or indirectly owned by, such parent
entity, or by one or more of its other Subsidiaries.

Swing Loan shall mean a Loan made pursuant to Section 2.1(c) hereof.

Swing Loan Note shall mean that certain promissory note of even date herewith in
the original principal amount of $35,000,000.00 executed by the Borrower payable
to the order of PNC.

Syndication Agent shall mean Regions Bank in its capacity as such agent as
provided in Section 8.13 hereof.

Taxes shall mean any tax, levy, impost, duty, deduction, withholding, charge or
fee imposed by any Governmental Authority, including any interest, additions to
tax or penalties applicable thereto.

Total Asset Value shall mean the sum of (without duplication) (a) the aggregate
Value of all of Borrower’s operating real estate assets, plus (b) the amount of
any cash and cash equivalents, excluding tenant security and other restricted
deposits of the Borrower, plus (c) investments in Unconsolidated Affiliates that
are engaged primarily in the business of investment in and operation of
Industrial Buildings, valued at an amount equal to the Value of each
Unconsolidated Affiliate’s operating real estate assets multiplied by the Equity
Percentage for that Unconsolidated Affiliate, plus (d) investments in readily
marketable securities of another Person, not an Affiliate of any Obligor, traded
on a national trading exchange, that is a real estate investment trust under
Section 856(c)(1) of the Code, or that is a real estate operating company, plus
(e) investments in real estate assets that are being constructed or developed to
be Industrial Buildings, but are not yet in operation, plus (f) investments in
loans, advances, and extensions of credit to Persons (who are not Affiliates of
any Obligor) secured by valid and enforceable first and second priority liens on
real estate that are paid current and under which no default has occurred, plus
(g) land not in development. Except as otherwise provided herein, Total Asset
Value shall be calculated on a consolidated basis in accordance with Generally
Accepted Accounting Principles.

Total Commitment shall mean the aggregate commitment of all of the Lenders to
lend funds under this Agreement, which as of the Effective Date shall be the sum
of Three Hundred Fifty Million Dollars ($350,000,000), being the sum of the
Lender Commitments, as the same may be increased pursuant to Section 2.7.

Total Liabilities shall mean and include, without duplication, the sum of
(a) Indebtedness and (b) all other items which in accordance with Generally
Accepted Accounting Principles would be included on the liability side of a
balance sheet on the date as of which Total Liabilities is to be determined
(excluding capital stock, surplus, acquired unfavorable leases (as defined in
Financial Accounting Standards Board Accounting Standards Codification Topic
805) surplus reserves and deferred credits), and including (without duplication)
the Equity Percentage of Total Liabilities of the Borrower’s Unconsolidated
Affiliates.

-23-

Total Liabilities to Total Asset Value Ratio shall mean the ratio (expressed as
a percentage) of Total Liabilities to Total Asset Value, with Total Asset Value
based on the immediately preceding calendar quarter.

Unconsolidated Affiliate shall mean, in respect of any Person, any other Person
(other than a Person whose stock is traded on a national trading exchange) in
whom such Person holds a voting equity or ownership interest and whose financial
results would not be consolidated under Generally Accepted Accounting Principles
with the financial results of such Person on the consolidated financial
statements of such Person.

Unencumbered Interest Coverage Ratio shall mean the ratio of (a) the sum of the
Net Operating Income for each Property for the immediately preceding four
(4) calendar quarters that is not subject to any Lien as of the last day of the
preceding calendar quarter to (b) the Unsecured Interest Expense for the period
used to calculate Net Operating Income. With regard to any such Property that
has not been owned by Borrower for the immediately preceding four (4) calendar
quarters, or that has achieved the Stabilization Date during such period, the
Net Operating Income from such Property shall be annualized based upon the
period of Borrower’s ownership, or the period following the Stabilization Date,
as applicable.

Unit Capital Expenditure shall mean, on an annual basis, an amount equal to
(a) for use in the Fixed Charge Coverage Ratio, the sum of (i) the aggregate
number of gross square feet contained in each completed, operating office
building owned by Borrower or its Subsidiary as of the last day of the
applicable reporting period (or calendar quarter), multiplied by $0.75, plus
(ii) the aggregate number of gross square feet contained in each completed,
operating Industrial Building owned by Borrower or its Subsidiary as of the last
day of the applicable reporting period (or calendar quarter), multiplied by
$0.10; and (b) for use in defining Value, the sum of (i) the aggregate number of
gross square feet contained in each completed, operating office building owned
by Borrower or its Subsidiary as of the last day of the applicable reporting
period (or calendar quarter), multiplied by $0.75, plus (ii) the aggregate
number of gross square feet contained in each completed, operating Industrial
Building owned by Borrower or its Subsidiary as of the last day of the
applicable reporting period (or calendar quarter), multiplied by $0.10.

Unsecured Debt shall mean all Indebtedness other than Secured Debt.

Unsecured Interest Expense shall mean the Borrower’s Interest Expense on all of
the Borrower’s Unsecured Debt.

USA PATRIOT Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

Value shall mean the sum of (a) for Property (other than Property described in
(b) below and clauses (e) and (g) of the definition of Total Asset Value), the
result of dividing (i) the aggregate Net Operating Income of the subject
Property based on the immediately preceding six (6) calendar months and
multiplied by two (2), less the aggregate Unit Capital Expenditure for such
Property, by (ii) six and one quarter percent (6.25%); plus (b) for (i) Property
that Borrower

-24-

or its Subsidiary has not owned for the full preceding six (6) calendar months,
or (ii) Property (whether acquired or constructed), for which construction is
complete, and, with respect to which, the Stabilization Date has not occurred on
or prior to the date which is six months preceding the date of determination,
the aggregate Net Book Basis of the subject Property. Notwithstanding anything
to the contrary herein, in no event shall a Property be valued at less than
zero.

Withholding Certificate shall have the meaning ascribed thereto in Section
3.9(e).

Write-down and Conversion Powers shall mean in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,
the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule.

In addition to the above defined terms, the following terms shall have the
respective meanings ascribed to them in the Uniform Commercial Code as enacted
and in force in the State of New York on the date hereof:

accessions, continuation statement, fixtures, general intangibles, proceeds,
security interest and security agreement.

2. The Loans.

2.1 Advances. (a) Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make Loans (other than Swing Loans and Competitive
Bid Loans) prior to the Maturity Date to the Borrower not to exceed an amount at
any one time outstanding equal to such Lender’s Lender Commitment, provided that
at no time shall any Lender’s Revolving Credit Exposure exceed its Lender
Commitment. At no time shall the sum of the aggregate Revolving Credit Exposures
plus any outstanding Swing Loans and Competitive Bid Loans exceed the Total
Commitment. Each such request for a Loan by Borrower shall be deemed a request
for a Loan from each Lender equal to such Lender’s Percentage of the aggregate
amount so requested, and such aggregate amount shall be in an amount at least
equal to $1,000,000.00 and equal to a multiple of $250,000.00, or the difference
between the Total Commitment and the sum of the outstanding Swing Loans plus the
outstanding Competitive Bid Loans plus the aggregate Revolving Credit Exposures,
whichever is less. Each repayment of the Loans (other than a repayment of a
Competitive Bid Loan) shall be deemed a repayment of each Lender’s Loan equal to
such Lender’s Percentage of the amount so repaid. The obligations of the Lenders
hereunder are several and not joint, and the preceding two sentences will give
rise to certain inappropriate results if special provisions are not made to
accommodate the failure of a Lender to fund a Loan as and when required by this
Agreement; therefore, notwithstanding anything herein to the contrary, (A) no
Lender shall be required to make Loans at any one time outstanding in excess of
such Lender’s Percentage of the Total Commitment and (B) if a Lender becomes a
Defaulting Lender and Borrower subsequently makes a repayment on the Loans, such
repayment shall be divided in accordance with Section 2.11. The Loans (other
than the Swing Loans and the Competitive Bid Loans) shall be evidenced by the
Revolving Notes substantially in the form of Exhibit C attached hereto.

-25-

(b) The Borrower shall give the Agent notice of each borrowing to be made
hereunder as provided in Section 3.1 hereof, and the Agent shall deliver same to
each Lender promptly thereafter. Not later than 12:00 noon, Pittsburgh,
Pennsylvania time, on the date specified for each such borrowing hereunder of a
Loan other than a Swing Loan or a Competitive Bid Loan, each Lender shall make
available the amount of the Loan, if any, to be made by it on such date to the
Agent at the Agent’s principal office in Pittsburgh, Pennsylvania, in
immediately available funds, for the account of the Borrower. Such amounts
received by the Agent will be held in Agent’s general ledger account. The
amounts so received by the Agent shall, subject to the terms and conditions of
this Agreement, be made available to the Borrower by wiring or otherwise
transferring, in immediately available funds not later than 2:00 P.M.,
Pittsburgh, Pennsylvania time, such amount to an account designated by the
Borrower and maintained with PNC in Pittsburgh, Pennsylvania or any other
account or accounts which the Borrower may from time to time designate to the
Agent by a written notice as the account or accounts to which borrowings
hereunder are to be wired or otherwise transferred. PNC shall make available the
amount of each Swing Loan by depositing the same in immediately available funds
in the foregoing account by 3:00 p.m., Pittsburgh, Pennsylvania time, on the
date of the borrowing.

(c) Subject to the terms and conditions hereof, if necessary to meet the
Borrower’s funding deadlines, PNC agrees to make Swing Loans to the Borrower at
any time on or prior to the Maturity Date, not to exceed an amount at any one
time outstanding equal to the lesser of (i) $35,000,000.00, or (ii) the
difference between the Total Commitment and the sum of the aggregate Revolving
Credit Exposures, and the aggregate Competitive Bid Loans. Except as otherwise
provided herein, Swing Loans shall constitute Loans for all purposes hereunder.
Notwithstanding the foregoing, the aggregate amount of all Loans (including,
without limitation, all Swing Loans and all Competitive Bid Loans) shall not at
any time exceed the difference between the Total Commitment and the LC Exposure.
Each request for a Swing Loan shall be in an amount at least equal to
$1,000,000.00 and equal to a multiple of $100,000.00. If necessary to meet the
Borrower’s funding deadlines, the Agent may treat any Request for Loan as a
request for a Swing Loan from PNC and PNC may fund it as a Swing Loan. Within
two (2) Business Days after each Swing Loan is funded, PNC shall request that
each Lender, and each Lender shall, on the third (3rd) Business Day after such
request is made, purchase a portion of any one or more Swing Loans in an amount
equal to that Lender’s Percentage of such Swing Loans by funding under such
Lender’s Revolving Note, such purchase to be made in accordance with the terms
of Section 2.1(b) just as if the Lender were funding directly to the Borrower
under its Revolving Note (such that all Lenders other than PNC shall fund only
under their respective Revolving Note and not under the Swing Loan Note). Unless
the Agent knew when PNC funded a Swing Loan that the Borrower had not satisfied
the conditions in this Agreement to obtain a Loan, each Lender’s obligation to
purchase an interest in the Swing Loans shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender or any other Person may have against PNC or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or Event of
Default or the termination of any Lender Commitment; (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries; (iv) any breach of this Agreement or any other Credit Documents by
the Borrower, any of its Subsidiaries, the Agent or any other Lender; or (v) any
other circumstance, happening

-26-

or event whatsoever, whether or not similar to any of the foregoing. Any portion
of a Swing Loan not so purchased and converted may be treated by PNC as a Loan
which was not funded by the non-purchasing Lenders as contemplated in
Section 2.1(a), and as a funding by PNC under the Total Commitment in excess of
PNC’s Percentage. Each Swing Loan, once so sold, shall cease to be a Swing Loan
for the purposes of this Agreement, but shall be a Loan made under the Total
Commitment and each Lender’s Lender Commitment. If for any reason any Lender
fails or is otherwise unable to make payment to the Agent of any amount due
under this Section 2.1(c), such Lender shall be deemed, at the option of the
Agent, to have unconditionally and irrevocably purchased from PNC, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Loan in the amount of such payment not made by such Lender and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. The Swing Loans shall be evidenced by the Swing Loan Note
substantially in the form of Exhibit C-1 attached hereto.

2.2 Payments. (a) Except to the extent otherwise provided herein, all payments
of principal, interest and other amounts to be made by the Borrower hereunder,
under the Notes and under the other Credit Documents shall be made in
immediately available funds without setoff or counterclaim to the Agent, for the
account of the Lenders, at its principal office in Pittsburgh, Pennsylvania (or
in the case of a successor Agent, at the principal office of such successor
Agent in the United States), not later than 12:00 noon Pittsburgh, Pennsylvania
time on the date on which such payment shall become due (each such payment made
after such time on such due date to be deemed to have been made on the next
succeeding Business Day) which date, if not earlier, shall be the Maturity Date.

(b) The Borrower may, at the time of making each payment hereunder, under any
Note or under any other Credit Document, specify to the Agent the Loans or other
amounts payable by the Borrower hereunder or thereunder to which such payment is
to be applied, which must be pro rata on the basis of each Lender’s Percentage
(and in the event that it fails so to specify, such payment shall be applied to
the Loans (first to Swing Loans) or, if no Loans are outstanding, to other
amounts then due and payable, provided that if no Loans or other amounts are
then due and payable, the Agent may apply such payment to the Obligations in
such order as it may elect in its sole discretion, subject to the other terms
and conditions of this Agreement, including without limitation Section 2.3
hereof). If any Event of Default shall have occurred and be continuing, all
payments received under the Credit Documents by the Agent shall be applied in
accordance with Section 7.3. Each payment received by the Agent hereunder, under
any Note or under any other Credit Document for the account of a Lender shall be
paid promptly to such Lender, in immediately available funds. If the Agent
receives a payment for the account of a Lender prior to 12:00 noon Pittsburgh,
Pennsylvania time, such payment must be delivered to the Lender on that same day
and if it is not so delivered due to the fault of the Agent, the Agent shall pay
to the Lender entitled to the payment interest at the Federal Funds Effective
Rate on the amount of the payment from the date the Agent receives the payment
to the date the Lender received the payment. The Agent may apply payments
received from the Borrower to pay any unpaid principal and interest on the Swing
Loans before making payment to each Lender of the amounts due under the Notes
other than the Swing Loan Note. Loans, including, without

-27-

limitation, any Competitive Bid Loans, may be prepaid only if the accompanying
Funding Loss, if any, is also paid.

(c) If the due date of any payment hereunder or under any Note falls on a day
which is not a Business Day, the due date for such payments shall be extended to
the next succeeding Business Day, and interest shall be payable for any
principal so extended for the period of such extension; provided, however, that
with respect to LIBOR Borrowings if such extension would cause the Business Day
of payment to fall in another calendar month, the payment shall be due on the
Business Day next preceding the due date of the payment.

(d) The Borrower shall give the Agent written notice by at least 11 A.M.,
Pittsburgh, Pennsylvania time on the prior Business Day of the Borrower’s intent
to make any payment of principal or interest under the Credit Documents not
scheduled to be paid under the Credit Documents. Any such notification of
payment shall be irrevocable after it is made by the Borrower. Upon receipt by
the Agent of such notification of payment, it shall deliver same to the other
Lenders.

2.3 Pro Rata Treatment. Except to the extent otherwise provided herein
(including as otherwise provided with respect to Defaulting Lenders): (a) each
borrowing from the Lenders under Section 2.1(a) hereof shall be made ratably
from the Lenders on the basis of their respective Percentages; (b) each payment
of the Facility Fee, the Letter of Credit Fee and the Extension Fee, shall be
made for the account of the Lenders, and shall be applied, pro rata, according
to the Lenders’ respective Lender Commitments; and (c) each payment by the
Borrower of principal or interest on the Loans other than the Swing Loans and
the Competitive Bid Loans, of any other sums advanced by the Lenders pursuant to
the Credit Documents, and of any other amount owed to the Lenders, other than
the Fronting Fee and other standard administrative fees payable to an Issuing
Bank pursuant to Section 2.6(b), other fees payable pursuant to Section 2.6(d)
and (e), payments of Swing Loans and Competitive Bid Loans, or any other sums
designated by this Agreement as being owed to a particular Lender, shall be made
to the Agent for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans (other than Swing Loans and
Competitive Bid Loans) held by the Lenders. Payments with respect to Swing Loans
shall be for PNC’s own account. Payments with respect to a Competitive Bid Loan
shall be for the account of the applicable Lender.

2.4 Non-Receipt of Funds by the Agent. Unless the Agent shall have been notified
by a Lender or the Borrower (the “Payor”) prior to the date on which such Lender
is to make payment to the Agent of the proceeds of a Loan (or purchase of a
portion of a Swing Loan) to be made by it hereunder or the Borrower is to make a
payment to the Agent for the account of one or more of the Lenders, as the case
may be (such payment being herein called the “Required Payment”), which notice
shall be effective upon receipt, that the Payor does not intend to make the
Required Payment to the Agent, the Agent may assume that the Required Payment
has been made and may, in reliance upon such assumption (but shall not be
required to), make the amount thereof available to the intended recipient on
such date and, if the Payor has not in fact made the Required Payment to the
Agent, the recipient of such payment shall, on demand, pay to the Agent the
amount made available by the Agent together with interest thereon in respect of
the

-28-

period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to
(a) the Past Due Rate for such period if the recipient returning a Required
Payment is the Borrower, or (b) the Federal Funds Effective Rate for such period
if the recipient returning a Required Payment is the Agent or a Lender.

2.5 Sharing of Payments, Etc. The Borrower agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Lender may otherwise have, each Lender shall be entitled, at its option, to
offset balances held by it for the account of the Borrower at any of its
offices, against any principal of or interest on any of such Lender’s Loans to
the Borrower hereunder, or other Obligations of the Borrower hereunder, which is
not paid (regardless of whether such balances are then due to the Borrower), in
which case it shall promptly notify the Borrower and the Agent thereof, provided
that such Lender’s failure to give such notice shall not affect the validity
thereof. If a Lender shall obtain payment of any principal of or interest on any
Loan made by it under this Agreement (other than Swing Loans made by PNC and
Competitive Bid Loans) or other Obligation then due to such Lender hereunder,
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right, or otherwise, it shall promptly purchase from the other Lenders
portions of the Loans made or other Obligations held (other than Swing Loans
made by PNC and Competitive Bid Loans) by the other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable to the end
that all the Lenders shall share the benefit of such payment (net of any
expenses which may be incurred by such Lender in obtaining or preserving such
benefit) pro rata in accordance with the unpaid principal and interest on the
Obligations then due to each of them. To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

2.6 Fees. (a) The Borrower shall pay to the Agent for the account of each Lender
a facility fee (the “Facility Fee”) equal to the Lender Commitment of such
Lender multiplied by the rate per annum determined in accordance with Schedule I
attached hereto based on the Qualifying Rating of EastGroup Properties, Inc.
then in effect. Such Facility Fee shall be payable in arrears on or before the
tenth (10th) day of each April, July, October and January, and, with respect to
the Facility Fee due to a Lender whose Lender Commitment has terminated only, on
the termination of any Lender Commitment. The Facility Fee shall not be
refundable. Any portion of the Facility Fee which is not paid by the Borrower
when due shall bear interest at the Past Due Rate from the date due until the
date paid by the Borrower. The Facility Fee shall be calculated on the actual
number of days elapsed in a year consisting of 365 or 366 days, as applicable.
During any period for which EastGroup Properties, Inc. has received only one
Qualifying Rating, the Facility Fee shall be determined based on the Level
corresponding to such Qualifying Rating. During any period that EastGroup
Properties, Inc. has received two Qualifying Ratings that are not equivalent,
the Facility Fee shall be determined based upon the Level corresponding to the
higher of the two Qualifying Ratings. During any period that EastGroup
Properties, Inc. has not received a Qualifying Rating, the Facility Fee shall be

-29-

determined based on Level V on Schedule I. Any change in the Facility Fee that
would cause it to move to a different Level shall be effective on the date of
the change in the Qualifying Rating.

(b) The Borrower agrees to pay (i) to the Agent for the account of each Lender a
participation fee (the “Letter of Credit Fee”) with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Margin
provided for LIBOR Borrowings on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Lender Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee (the “Fronting Fee”), in the amount of
0.125% of the face amount of each Letter of Credit issued by such Issuing Bank,
as well as such Issuing Bank’s standard administrative fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Letter of Credit Fees and Fronting Fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the date of this Agreement; provided that
all such fees shall be payable on the date on which the Total Commitment
terminates and any such fees accruing after the date on which the Total
Commitment terminates shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All Letter of Credit Fees and Fronting Fees shall be computed on
the basis of a year of 365 or 366 days, as applicable, and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) If the Maturity Date is extended pursuant to Section 2.9 of this Agreement,
an extension fee (“Extension Fee”) shall be due and payable to the Agent as
provided in Section 2.9(a) for the ratable benefit of each Lender, equal to
0.075% of each Lender’s Lender Commitment at the time of the delivery of the
Extension Request with respect to each such extension.

(d) The Borrower shall pay to the Agent for the account of the Lenders certain
fees pursuant to the Fee Letter. The Agent shall pay to the Lenders shares of
such fees in accordance with their separate agreements.

(e) The Borrower shall also pay to the Agent, for the Agent’s own account, an
Agent’s fee pursuant to the Fee Letter.

2.7 Commitment Increase. So long as no Default or Event of Default exists, the
Borrower may from time to time request that the Total Commitment be increased to
an amount not to exceed $500,000,000 (the “Maximum Commitment”); provided, that
the Borrower shall not make more than five (5) such requests during the term of
this Agreement. Each request shall be in a minimum amount of $25,000,000. If the
Borrower requests that the Total Commitment be increased, the Agent and the
Borrower will cooperate with each other to obtain increased or additional
commitments up to the amount of such request (not to exceed the Maximum
Commitment), and to do so may obtain additional lenders subject to their mutual
approval, such

-30-

approval not to be unreasonably withheld or delayed, and without the necessity
of approval from any of the Lenders, as long as such additional lenders
constitute Eligible Institutions. No Lender shall have any obligation to
increase its Lender Commitment pursuant to a request by the Borrower to increase
the Total Commitment. The Borrower and each other Obligor shall execute an
amendment to this Agreement (containing a reaffirmation of all representations
and warranties in this Agreement and the Credit Documents and certifying the
absence of a Default or Event of Default), additional Notes and other documents
as the Agent may reasonably require to evidence each increase of the Total
Commitment and, if necessary, the admission of additional Eligible Institutions
as Lenders.

2.8 Letters of Credit. (a) Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of standby letters of credit (each, a
“Letter of Credit”), for its own account (or for the account of any Subsidiary,
and in such event the Borrower shall be obligated under this Agreement and under
such Letter of Credit as if the Borrower were the named account party and such
Letter of Credit shall create LC Exposure), in a form reasonably acceptable to
the Agent and the applicable Issuing Bank, at any time and from time to time
prior to the Maturity Date (subject to Section 2.8(c)). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Each Letter of Credit shall be
subject either to the Uniform Customs and Practices for Documentary Credits, as
most recently published by the International Chamber of Commerce (the “ICC”) at
the time of issuance (“UCP”) or the rules of International Standby Practices
(ICC Publication 590) (“ISP98”), as determined by the applicable Issuing Bank,
and to the extent not inconsistent therewith, the Legal Requirements of the
State of New York.

(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Agent (reasonably, but in no event less than five (5) Business
Days, in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $35,000,000, (ii) the
LC Exposure of any Issuing Bank shall not exceed the lesser of (x) $17,500,000
(without the consent of such Issuing Bank) or (y) such

-31-

Issuing Bank’s Lender Commitment, (iii) the total Revolving Credit Exposures
plus the sum of the outstanding Swing Loans and the outstanding Competitive Bid
Loans shall not exceed the Total Commitment, and (iv) no more than fifteen
(15) Letters of Credit shall be issued and outstanding at any one time. Upon
request, copies of all Letters of Credit, and amendments, extensions, increases,
decreases and cancellations related thereto, must be delivered to the Agent and
the other Lenders by the applicable Issuing Bank.

(c) Each Letter of Credit shall expire no later than the earlier of (i) the
close of business on the date which is twelve (12) months following the date of
issuance of such Letter of Credit, provided that a Letter of Credit may contain
an “evergreen” provision providing for one or more automatic extensions of the
expiration date thereof of up to one (1) year each in the absence of notice of
non-renewal from the applicable Issuing Bank, or (ii) the close of business on
the date that is fourteen (14) days prior to the Maturity Date, except that, in
any such case, a Letter of Credit may extend beyond such dates to the extent
that Borrower shall have deposited in the Letter of Credit Collateral Account,
at the time of issuance of such Letter of Credit, Cash Collateral in an amount
equal to or in excess of the amount of such Letter of Credit, which amount may
not be withdrawn or reduced as long as such Letter of Credit shall remain
outstanding or a Default or an Event of Default shall be continuing hereunder.

(d) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
applicable Issuing Bank or the Lenders, each Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from each Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of the applicable
Issuing Bank, such Lender’s Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit and to fund its Lender’s Percentage of each LC
Disbursement made by the applicable Issuing Bank is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, any amendment, renewal or extension of any Letter of Credit, the
occurrence and continuance of a Default, the reduction or termination of the
Total Commitment or the commencement of a proceeding under any applicable
bankruptcy or insolvency law with respect to Borrower, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) If an Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying to the Agent
an amount equal to such LC Disbursement not later than 12:00 noon, Pittsburgh,
Pennsylvania time, on the Business Day that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
Pittsburgh, Pennsylvania time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, Pittsburgh, Pennsylvania time, on the Business Day immediately
following the

-32-

day that the Borrower receives such notice; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.1 that such payment be financed with a Base Rate Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Base Rate
Borrowing. If the Borrower fails to make such payment when due, the Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Agent its
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.2 with respect to Loans made by such Lender (and
Section 2.2 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Agent of any payment from the Borrower pursuant to this paragraph, the Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse the
applicable Issuing Bank for any LC Disbursement (other than the funding of Base
Rate Borrowings as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) The Borrower’s obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section 2.8 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.8, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Agent, the Lenders nor the Issuing Banks, nor any of their Affiliates, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross

-33-

negligence or willful misconduct on the part of the applicable Issuing Bank, the
applicable Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any information to the contrary, or refuse
to accept and make payment upon such documents if such documents are not in
strict compliance with the terms of such Letter of Credit.

(g) The applicable Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. The applicable Issuing Bank shall promptly notify the Agent
and the Borrower by telephone (confirmed by telecopy) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

(h) If an Issuing Bank shall make any LC Disbursement, then, unless the Borrower
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to Base Rate Borrowings; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then the LC Disbursement shall bear interest, for each day from and
including the date such LC Disbursement was due to, but excluding, the date that
the Borrower reimburses such LC Disbursement at the Past Due Rate. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section 2.8 to reimburse the
applicable Issuing Bank shall be for the account of such Lender to the extent of
such payment.

(i) An Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Agent shall notify the Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid Fronting Fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.6. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

-34-

(j) At any time that there shall exist a Defaulting Lender, within three
(3) Business Days following the written request of the Agent or the applicable
Issuing Bank (with a copy to the Agent) the Borrower shall Cash Collateralize
such Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.11(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than an amount equal
to 100% of the Fronting Exposure of the applicable Issuing Bank with respect to
Letters of Credit issued and outstanding at such time. Cash Collateral (or the
appropriate portion thereof) provided to reduce the applicable Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.8(j) following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Agent and the
applicable Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.11, the Person providing Cash Collateral and the applicable
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to
Section 7.2(b) below.

2.9 Extension. (a) Subject to the satisfaction of the conditions listed in
Section 2.9(b), the Borrower shall have the option to extend the Maturity Date
then in effect hereunder (the “Applicable Maturity Date”) twice, each time, for
an additional six-month period by executing and delivering to the Agent at least
sixty (60) days but no more than one hundred eighty (180) days prior to the
Applicable Maturity Date, a written request in the form of Exhibit E (an
“Extension Request”), with the joinder in the Extension Request of each
Guarantor. The Agent shall forward to each Lender a copy of the Extension
Request delivered to the Agent promptly after receipt thereof. Upon satisfaction
of the conditions listed in Section 2.9(b), the Applicable Maturity Date shall
be extended to the date six months following the Applicable Maturity Date.

(b) The extension of the Applicable Maturity Date under Section 2.9(a), of this
Agreement shall be conditioned upon, among other things, the following terms and
conditions (which conditions shall be in addition to those required by
Section 2.6, Section 3, and Section 2.9(a), as applicable, of this Agreement):

(i) Execution by the Borrower of a renewal and extension agreement for each Note
in Proper Form;

(ii) No Default or Event of Default must be in existence on the date of the
Extension Request or on the Applicable Maturity Date;

(iii) Payment of the Extension Fee as set forth in Section 2.6(c);

(iv) Delivery of an updated Officer’s Certificate with the Extension Request
based upon the financial data for the most recent calendar quarter for which an
Officer’s Certificate has been delivered by Borrower to Agent, but reflecting
any changes in Indebtedness since the date of such Officer’s Certificate; and

-35-

(v) Such other documents, instruments and other items as Agent or any Lender
shall reasonably require to document the extension.

2.10 Competitive Bid Loans Subfacility.

(a) Competitive Bid Loans. Subject to the terms and conditions set forth herein,
and subject to the condition that one of the Investment Grade Ratings shall have
been obtained and shall be maintained by the Borrower, the Borrower may, from
time to time, request in Dollars and each Lender may, in its sole discretion,
agree to make Competitive Bid Loans to the Borrower; provided, however, that
(i) the sum of the aggregate amount of Loans outstanding plus the aggregate
amount of LC Exposure shall not exceed the Total Commitment; (ii) the aggregate
amount of Competitive Bid Loans outstanding shall not exceed fifty percent (50%)
of the Total Commitment and (iii) if a Lender does make a Competitive Bid Loan
it shall not reduce such Lender’s obligation to fund its Percentage of any other
Loan.

(b) Competitive Bid Requests. The Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request, together with the Competitive Bid Fee, to
the Agent not later than 9:00 a.m., Pittsburgh, Pennsylvania, time, four
(4) Business Days prior to the requested borrowing of Competitive Bid Loan. A
Competitive Bid Request must be substantially in the form of Exhibit G and shall
specify (A) the date of the requested Competitive Bid Loan (which shall be a
Business Day), (B) the amount of the requested Competitive Bid Loan (which shall
be not less than $5,000,000 and integral multiples of $100,000 in excess
thereof), (C) the applicable Interest Period or Interest Periods requested (to
be not less than seven (7) days nor more than ninety (90) days), and (D) a
certification that the Borrower has complied in all respects with the provisions
of Section 3.1 applicable thereto. The Borrower may not request a Competitive
Bid more frequently than three (3) times per calendar quarter, and each
Competitive Bid Request shall be limited to one Interest Period.

(c) Competitive Bid Procedure. The Agent shall notify the Lenders of its receipt
of a Competitive Bid Request by 12:00 noon, Pittsburgh, Pennsylvania, time, on
the date of receipt of the applicable Competitive Bid Request and the contents
thereof and invite the Lenders to submit Competitive Bids in response thereto
pursuant to the form of the Invitation for Competitive Bid Quotes attached
hereto in the form of Exhibit H. Each Lender may, in its sole discretion, make
up to two (2) Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid must be in the form of the Competitive Bid Quote
attached hereto in the form of Exhibit I and must be received by the Agent not
earlier than 9:00 a.m., Pittsburgh, Pennsylvania, time, and not later than 9:30
a.m., Pittsburgh, Pennsylvania, time, three (3) Business Days prior to the
proposed date of the requested Competitive Bid Loan; provided, however, that
should the Agent, in its capacity as a Lender, desire to submit a Competitive
Bid, it shall notify the Borrower of its Competitive Bid and the terms thereof
not later than 8:30 a.m., Pittsburgh, Pennsylvania, time, on the day specified
for submitting Competitive Bids. A Lender may offer to make all or part of the
requested Competitive Bid Loan and may submit up to two (2) Competitive Bids in
response to a Competitive Bid Request. Any Competitive Bid must specify (A) the
particular Competitive Bid Request as to which the Competitive Bid is submitted
and the proposed date of such Competitive Bid Loan, (B) the principal amount
(which shall be not less

-36-

than $5,000,000 and integral multiples of $100,000 in excess thereof or greater
than the amount of Competitive Bid Loan requested) of the requested Competitive
Bid Loan as to which the Lender is willing to make, (C) the LIBOR Bid Margin
offered and the Interest Period applicable thereto. Subject to Sections 3.1 and
3.5, a Competitive Bid submitted by a Lender in accordance with the provisions
hereof shall be irrevocable. Any Competitive Bid shall be disregarded if it
(1) is received after the applicable time specified above, (2) is not
substantially in the form of a Competitive Bid as specified herein, (3) contains
qualifying, conditional or similar language, (4) proposes terms other than or in
addition to those set forth in the applicable Competitive Bid Request, or (5) is
otherwise not responsive to such Competitive Bid Request. Any Lender may correct
a Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time
requested for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Agent may, but shall not be required to,
notify any Lender of any manifest error it detects in such Lender’s Competitive
Bid.

(d) Notice to Borrower of Competitive Bids. Not later than 10:00 a.m.
Pittsburgh, Pennsylvania, time, three (3) Business Days prior to the requested
date of any Competitive Bid Loans, the Agent shall provide the Borrower a copy
of all the bids made by the Lenders pursuant to Section 2.10(c).

(e) Acceptance of Competitive Bids. The Borrower may, in its sole discretion,
subject only to the provisions of this clause (e), accept or refuse any
Competitive Bid offered to it. To accept a Competitive Bid, the Borrower shall
give oral notification of its acceptance of any or all such Competitive Bids
(which shall be promptly confirmed in writing) to the Agent by 10:30 a.m.,
Pittsburgh, Pennsylvania, time, three (3) Business Days prior to the date of the
proposed Competitive Bid Loan; provided, however, (A) the failure by the
Borrower to give timely notice of its acceptance of a Competitive Bid shall be
deemed to be a refusal thereof, (B) to the extent Competitive Bids are for
comparable Interest Periods, the Borrower may accept Competitive Bids only in
ascending order of rates, (C) the aggregate amount of Competitive Bids accepted
by the Borrower shall not exceed the principal amount specified in the
Competitive Bid Request, (D) if the Borrower shall accept a bid or bids made at
a particular Competitive Bid Rate, but the amount of such bid or bids shall
cause the total amount of bids to be accepted by the Borrower to be in excess of
the amount specified in the Competitive Bid Request, then the Borrower shall
accept a portion of such bid or bids in an amount equal to the amount specified
in the Competitive Bid Request less the amount of all other Competitive Bids
accepted with respect to such Competitive Bid Request, which acceptance in the
case of multiple bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such bid at such Competitive Bid Rate and
(E) no bid shall be accepted for a Competitive Bid Loan unless such Competitive
Bid Loan is in a minimum principal amount of $5,000,000 and integral multiples
of $100,000 in excess thereof, except that where a portion of a Competitive Bid
is accepted in accordance with the provisions of clause (D) of this clause (e),
then in a minimum principal amount of $500,000 and integral multiples of
$100,000 (but not in any event less than the minimum amount specified in the
Competitive Bid), and in calculating the pro rata allocation of acceptances of
portions of multiple bids at a particular Competitive Bid Rate

-37-

pursuant to clause (D) of this clause (e), the amounts shall be rounded to
integral multiples of $100,000 in a manner which shall be in the discretion of
the Agent. A notice of acceptance of a Competitive Bid given by the Borrower in
accordance with the provisions hereof shall be irrevocable. The Agent shall
promptly notify each bidding Lender whether or not its Competitive Bid has been
accepted (and if so, in what amount and at what rate), and each successful
bidder will thereupon become bound, subject to the other applicable conditions
hereof, to make the Competitive Bid Loan in respect of which its bid has been
accepted.

(f) Funding of Competitive Bid Loans. Each Lender which is to make a Competitive
Bid Loan shall make its Competitive Bid Loan available to the Agent by not later
than 12:00 noon, Pittsburgh, Pennsylvania, time on the date specified in the
Competitive Bid Request by deposit of immediately available funds at the Agent’s
principal office in Pittsburgh, Pennsylvania, or at such other address as the
Agent may designate in writing. Such amounts received by Agent will be held in
Agent’s general ledger account. The amounts so received by the Agent shall,
subject to the terms and conditions of this Agreement, be made available to the
Borrower on the same day by wiring or otherwise transferring immediately
available funds not later than 2:00 p.m., Pittsburgh, Pennsylvania, time, such
amount to an account designated by Borrower and maintained with PNC in
Pittsburgh, Pennsylvania, or any other account or accounts which the Borrower
may from time to time designate to the Agent by a written notice as the account
or accounts to which borrowings hereunder are to be wired or otherwise
transferred.

(g) Maturity of Competitive Bid Loans. Each Competitive Bid Loan shall mature
and be due and payable in full on the last day of the Interest Period applicable
thereto and, in any case, no later than the Maturity Date.

(h) Competitive Bid Loan Notes. The Competitive Bid Loans made by a Lender shall
be evidenced by a duly executed promissory note in the form of Exhibit F.

2.11 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as specified in the definition of Majority Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 7 or
otherwise) shall be applied to the Obligations of the Parties at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a

-38-

pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank or PNC as the provider of Swing Loans hereunder; third, to Cash
Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.8(j); fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize each Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.8(j); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or PNC as the
provider of Swing Loans hereunder as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or PNC against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit borrowing in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions specified in Section 3.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit borrowings owed to, all non-defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit borrowings owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letters of Credit and Swing Loans are
held by the Lenders pro rata in accordance with the Total Commitments without
giving effect to Section 2.11(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.11(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(1) Each Defaulting Lender shall be entitled to receive a Facility Fee for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of (x) the outstanding principal amount of the Loans funded by it,
and (y) its pro rata share of the stated

-39-

amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.8(j).

(2) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.8(j).

(3) With respect to any Facility Fee or Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (1) or (2) above, the Borrower
shall (x) pay to each non-defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swing Loans that has been
reallocated to such non-defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and PNC, as the provider of Swing Loans hereunder, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or PNC’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swing Loans
shall be reallocated among the non-defaulting Lenders in accordance with their
respective Percentages (calculated without regard to such Defaulting Lender’s
Lender Commitment) but only to the extent that such reallocation does not cause
the Revolving Credit Exposure of any non-defaulting lender to exceed such
non-defaulting Lender’s Lender Commitment. Subject to Section 9.15, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-defaulting Lender as a
result of such non-defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to PNC’s Fronting
Exposure and (y) second, Cash Collateralize each Issuing Bank’s Fronting
Exposure in accordance with the procedures specified in Section 2.8(j).

(b) Defaulting Lender Cure. If the Borrower, the Agent, PNC, as the provider of
Swing Loans hereunder, and each Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date

-40-

specified in such notice and subject to any conditions specified therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held pro rata by the Lenders in accordance with
the Total Commitments (without giving effect to Section 2.11(a)(iv), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) PNC, as the provider of Swing Loans hereunder, shall not be required
to fund any Swing Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Loan (determined after giving due
consideration to Section 2.11(a)(iv)) and (ii) no Issuing Bank shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto (determined
after giving due consideration to Section 2.11(a)(iv)).

3. Conditions.

3.1 All Loans. The obligation of any Lender to make any Loan, or to issue, renew
or extend any Letter of Credit, is subject to the accuracy of all
representations and warranties of the Borrower on the date of such Loan, or the
issuance, renewal or extension of such Letter of Credit, to the performance by
the Borrower of its obligations under the Credit Documents and to the
satisfaction of the following further conditions: (a) the Agent shall have
received the following, all of which shall be duly executed and in Proper Form:
(1) a Request for Loan (i) by 11:00 a.m., Pittsburgh, Pennsylvania time, one
(1) Business Day before the date (which shall also be a Business Day) of the
proposed Loan which is to be a Base Rate Borrowing (other than Swing Loans and
Base Rate Borrowings to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.8(e) hereof), (ii) by 12:00 noon, Pittsburgh,
Pennsylvania, time, on the same Business Day of any proposed Swing Loan or Base
Rate Borrowings to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.8(e) hereof, or (iii) by the Rate Designation Date of
the proposed Loan which is to be a LIBOR Borrowing; and (2) such other documents
as the Agent may reasonably require to satisfy itself or the request of any
Lender; (b) no Default or Event of Default shall have occurred and be
continuing, nor would occur after the making of any Loan or the issuance or
extension of any Letter of Credit; (c) the making of the Loan or the issuance,
renewal, or extension of such Letter of Credit, shall not be prohibited by any
Legal Requirement; (d) the Borrower shall have paid all legal fees and expenses
of the type described in Section 5.10 hereof through the date of such Loan; and
(e) in the case of a Loan other than a Swing Loan, all Swing Loans then
outstanding shall have been paid or shall be paid with the proceeds of such
Loan.

-41-

3.2 First Loan. In addition to the matters described in Section 3.1 hereof, the
obligation of the Lenders to make the first Loan under this Agreement is subject
to the receipt by the Lenders of each of the following, in Proper Form: (a) this
Agreement, executed by the Borrower and the Lenders; (b) the Notes, executed by
the Borrower; (c) the Fourth Amended and Restated Guaranty, dated as of the date
hereof, executed by the Guarantors; (d) a certificate executed by the Secretary
or Assistant Secretary of each Obligor dated as of the date hereof as to the
resolutions of such Person authorizing the execution of the Credit Documents and
as to the incumbency of the officers of such Person; (e) a certificate from the
Secretary of State or other appropriate public official of the state of
organization of each Obligor as to the continued existence and good standing of
such Obligor; (f) a certificate from the appropriate public official of every
state where the location of the Obligor’s Property requires it to be qualified
to do business as to the due qualification and good standing of such Obligor;
(g) a legal opinion from independent counsel for the Obligors as to the matters
set forth on Exhibit D acceptable to the Lenders; (h) an Officer’s Certificate
in the form of Exhibit A for the calendar quarter ending March 31, 2018;
(i) such documentation and other information requested by Lenders in connection
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, and (j) the termination of the
Existing Credit Agreement; and to the further condition that, at the time of the
initial Loan, all legal matters incident to the transactions herein contemplated
shall be satisfactory to Alston & Bird LLP, counsel for the Agent.

3.3 Options Available. The outstanding principal balance of the Notes shall bear
interest at the Adjusted Base Rate (the “Base Rate Option”); provided, that
(a) all past due amounts, both principal and accrued interest, shall bear
interest at the Past Due Rate, (b) the outstanding balance of the Swing Loan
Note shall bear interest at the Adjusted Base Rate, (c) subject to the
provisions hereof, Borrower shall have the option of having all or any portion
of the principal balance of the Revolving Notes, other than the Swing Loan Note,
from time to time outstanding bear interest at Adjusted LIBOR (the “LIBOR
Option”), and (d) each Competitive Bid Loan shall bear interest at the
Competitive Bid Rate applicable to such Competitive Bid Loan. The records of the
Lenders with respect to Interest Options, Interest Periods and the amounts of
Loans to which they are applicable shall be prima facie evidence thereof.
Interest on the Loans shall be calculated at the Adjusted Base Rate except where
it is expressly provided pursuant to this Agreement that Adjusted LIBOR is to
apply.

3.4 Designation and Conversion. Borrower shall have the right to designate,
continue or convert its Interest Options in accordance with the provisions
hereof. Provided no Event of Default has occurred and is continuing and subject
to the provisions of Section 3.5, Borrower may elect to have Adjusted LIBOR
apply or continue to apply to all or any portion of the principal balance of the
Revolving Notes, other than the Swing Loan Note. Each change in Interest Options
shall be a conversion of the rate of interest applicable to the specified
portion of the Loans, but such conversion shall not change the respective
outstanding principal balance of the Revolving Notes. The Interest Options shall
be designated or converted in the manner provided below:

-42-

(a) Borrower shall give Agent a Request for Loan. Each such written notice shall
specify the amount of Loan which is the subject of the designation, if any; the
amount of borrowings into which such borrowings are to be converted or for which
an Interest Option is designated; the proposed date for the designation,
continuation or conversion and the Interest Period, if any, selected by
Borrower. The Request for Loan shall be irrevocable and shall be given to Agent
no later than the applicable Rate Designation Date. The Agent shall promptly
deliver the Request for Loan to the Lenders.

(b) No more than ten (10) LIBOR Borrowings and Competitive Bid Loans with ten
(10) Interest Periods shall be in effect at any time.

(c) Each designation, continuation or conversion of a LIBOR Borrowing shall
occur on a Business Day.

(d) Except as provided in Section 3.5 hereof, no LIBOR Borrowing shall be
converted on any day other than the last day of the applicable Interest Period.

(e) Unless a Request for Loan to the contrary is received as provided in this
Agreement, each LIBOR Borrowing will convert to a Base Rate Borrowing after the
expiration of the Interest Period.

(f) To the extent that any Default shall have occurred and shall continue to
exist, Borrower shall not have the right to elect an Interest Period longer than
one (1) month.

3.5 Special Provisions Applicable to LIBOR Borrowings, Competitive Bid Loans and
Letters of Credit.

(a) Options Unlawful. If the adoption of any applicable Legal Requirement or any
change in any applicable Legal Requirement or in the interpretation or
administration thereof by any Governmental Authority or compliance by the
Lenders with any request or directive (whether or not having the force of law)
of any central bank or other Governmental Authority shall at any time make it
unlawful or impossible for any Lender to permit the establishment of or to
maintain any LIBOR Borrowing or Competitive Bid Loan, or to issue or participate
in Letters of Credit, the commitment of the Lenders to establish or maintain
such LIBOR Borrowing or Competitive Bid Loan, or to issue or participate in
Letters of Credit, shall forthwith be suspended until such condition shall cease
to exist and Borrower shall forthwith, upon demand by Agent to Borrower,
(1) convert the LIBOR Borrowing or Competitive Bid Loan with respect to which
such demand was made to a Base Rate Borrowing; (2) pay all accrued and unpaid
interest to date on the amount so converted; and (3) pay any amounts required to
compensate the Lenders for any additional cost or expense which the Lenders may
incur as a result of such adoption of or change in such Legal Requirement or in
the interpretation or administration thereof and any Funding Loss which the
Lenders may incur as a result of such conversion. If, when Agent so notifies
Borrower, Borrower has given a Request for Loan specifying a LIBOR Borrowing or
Competitive Bid Loan but the selected Interest Period has not yet begun, such
Request for Loan

-43-

shall be deemed to be of no force and effect, as if never made, and the balance
of the Loans specified in such Request for Loan shall bear interest at the Base
Rate until a different available Interest Option shall be designated in
accordance herewith.

(b) Increased Cost of Borrowings. If any Change in Law shall at any time as a
result of any portion of the principal balance of the Notes being maintained on
the basis of LIBOR; or as a result of any Lender issuing or participating in any
Letter of Credit:



  (1)   subject any Lender or any Issuing Bank (or make it apparent that any
Lender or any Issuing Bank is subject) to any Taxes, or any deduction or
withholding for any Taxes, on or from any payment due under any LIBOR Borrowing
or Competitive Bid Loan or other amount due hereunder, other than income and
franchise taxes of the United States and its political subdivisions; or



  (2)   change the basis of taxation of payments due from Borrower to any Lender
under any LIBOR Borrowing or Competitive Bid Loan or to any Issuing Bank or any
Lender of any Letter of Credit (otherwise than by a change in the rate of
taxation of the overall net income of a Lender or an Issuing Bank); or



  (3)   impose, modify, increase or deem applicable any reserve requirement
(excluding that portion of any reserve requirement included in the calculation
of the applicable LIBOR), special deposit requirement or similar requirement
(including, but not limited to, state law requirements and Regulation D)
imposed, modified, increased or deemed applicable by any Governmental Authority
against assets held by any Lender or any Issuing Bank, or against deposits or
accounts in or for the account of any Lender or any Issuing Bank, or against
loans made by any Lender, or against any other funds, obligations or other
property owned or held by any Lender or any Issuing Bank; or



  (4)   impose on any Lender or any Issuing Bank any other condition regarding
any LIBOR Borrowing or Competitive Bid Loan, or any Letter of Credit;

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, continuing or maintaining such LIBOR Borrowing or
Competitive Bid Loan, or issuing, participating in or monitoring such Letter of
Credit, or reduce the amount of any sum received by any Lender or any Issuing
Bank, then, upon demand by Agent, Borrower shall pay to such Lender or such
Issuing Bank, from time to time as specified by such Lender or such Issuing
Bank, additional amounts which shall compensate such Lender or such Issuing Bank
for such increased cost or reduced amount. Agent will promptly notify Borrower
in writing of any event which will entitle any Lender or any Issuing Bank to
additional amounts pursuant to this paragraph. A Lender’s or an Issuing Bank’s
determination of the amount of any such increased cost, increased reserve
requirement or reduced amount shall be prima facie evidence thereof. Borrower
shall have the right, if it receives from Agent any notice referred to in this
paragraph, upon three Business Days’ notice to Agent, either (i) to repay in
full (but not in part) any borrowing with respect to which such notice was
given, together with any accrued interest

-44-

thereon, or (ii) to convert the LIBOR Borrowing or Competitive Bid Loan which is
the subject of the notice to a Base Rate Borrowing; provided, that any such
repayment or conversion shall be accompanied by payment of (x) the amount
required to compensate a Lender or an Issuing Bank for the increased cost or
reduced amount referred to in the preceding paragraph; (y) all accrued and
unpaid interest to date on the amount so repaid or converted, and (z) any
Funding Loss which any Lender may incur as a result of such repayment or
conversion.

(c) Inadequacy of Pricing, and Rate Determination. If for any reason with
respect to any Interest Period Agent shall have determined (which determination
shall be prima facie evidence thereof) that:



  (1)   Agent is unable through its customary general practices to determine any
applicable LIBOR, or



  (2)   by reason of circumstances affecting the applicable market generally,
Agent is not being offered deposits in United States dollars in such market, for
the applicable Interest Period and in an amount equal to the amount of any
applicable LIBOR Borrowing or Competitive Bid Loan requested by Borrower, or



  (3)   any applicable LIBOR will not adequately and fairly reflect the cost to
the Lenders of making and maintaining such LIBOR Borrowing or Competitive Bid
Loan hereunder for any proposed Interest Period,

then Agent shall give Borrower and each Lender notice thereof and thereupon,
(A) any Request for Loan previously given by Borrower designating the applicable
LIBOR Borrowing or Competitive Bid Loan which has not commenced as of the date
of such notice from Agent shall be deemed for all purposes hereof to be of no
force and effect, as if never given, and (B) until Agent shall notify Borrower
that the circumstances giving rise to such notice from Agent no longer exist,
each Request for Loan requesting the applicable LIBOR shall be deemed a request
for a Base Rate Borrowing, and any applicable LIBOR Borrowing or Competitive Bid
Loan then outstanding shall be converted, without any notice to or from
Borrower, upon the termination of the Interest Period then in effect with
respect to it, to a Base Rate Borrowing. For purposes of this Section 3.5(c),
LIBOR shall be deemed to include any replacement rate implemented under
Section 3.5(d).

(d) Successor LIBOR Rate Index.



  (i)   If the Agent determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 3.5(a) or Section 3.5(c) have arisen and are unlikely to be
temporary, or (ii) the circumstances set forth in Section 3.5(a) or
Section 3.5(c) have not arisen but the applicable supervisor or administrator
(if any) of LIBOR or a Governmental Authority having jurisdiction over the Agent
has made a public statement identifying the specific date after which LIBOR
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination

-45-

Date”), or (b) a rate other than LIBOR has become a widely recognized benchmark
rate for newly originated loans in Dollars in the U.S. market, then the Agent
may (in consultation with the Borrower) choose a replacement index for LIBOR and
make adjustments to the Applicable Margin and related amendments to this
Agreement as referred to below such that, to the extent practicable, the all-in
interest rate based on the replacement index will be substantially equivalent to
the all-in LIBOR-based interest rate in effect prior to its replacement.



  (ii)   The Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, adjust the Applicable Margin and
such other related amendments as may be appropriate, in the reasonable
discretion of the Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Credit Documents (including, without limitation,
Section 8.1(b) and Section 9.1) such amendment shall become effective without
any further action or consent of any other party to this Agreement at 5:00 p.m.
New York City time on the tenth (10th) Business Day after the date a draft of
the amendment is provided to the Lenders, unless the Agent receives, on or
before such tenth (10th) Business Day, a written notice from the Majority
Lenders stating that such Lenders object to such amendment.



  (iii)   Selection of the replacement index, adjustments to the Applicable
Margin, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR-based rate to a replacement index-based rate,
and (ii) may also reflect adjustments to account for (x) the effects of the
transition from LIBOR to the replacement index and (y) yield- or risk-based
differences between LIBOR and the replacement index.



  (iv)   Until an amendment reflecting a new replacement index in accordance
with this Section 3.5(d) is effective, each advance, conversion and renewal of a
Loan under the LIBOR Option will continue to bear interest with reference to
LIBOR; provided however, that if the Agent determines (which determination shall
be final and conclusive, absent manifest error) that a LIBOR Termination Date
has occurred, then following the LIBOR Termination Date, all Loans as to which
the LIBOR Option would otherwise apply shall automatically be converted to the
Base Rate Option until such time as an amendment reflecting a replacement index
and related matters as described above is implemented.



  (v)   Notwithstanding anything to the contrary contained herein, if at any
time the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

-46-

(e) Funding Losses. Borrower shall indemnify the Agent and each Lender against
and hold the Agent and each Lender harmless from any Funding Loss. This
agreement shall survive the payment of the Notes. A certificate as to any
additional amounts payable pursuant to this subsection and setting forth the
reasons for the Funding Loss submitted by Agent to Borrower shall be prima facie
evidence thereof.

3.6 Funding Offices, Adjustments Automatic. Any Lender may, if it so elects,
fulfill its obligation as to any LIBOR Borrowing or Competitive Bid Loan by
causing a branch or Affiliate of such Lender to make such Loan and may transfer
and carry such Loan at, to, or for the account of, any branch office or
Affiliate of such Lender; provided, that in such event for the purposes of this
Agreement such Loan shall be deemed to have been made by such Lender and the
obligation of Borrower to repay such Loan shall nevertheless be to such Lender
and shall be deemed held by it for the account of such branch or Affiliate.
Without notice to Borrower or any other person or entity, each rate required to
be calculated or determined under this Agreement shall automatically fluctuate
upward and downward in accordance with the provisions of this Agreement.

3.7 Funding Sources, Payment Obligations. Notwithstanding any provision of this
Agreement to the contrary, each Lender shall be entitled to fund and maintain
its funding of all or any part of the Loans in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder shall be made as if each Lender had actually funded and maintained
each LIBOR Borrowing or Competitive Bid Loan during each Interest Period through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR for such Interest Period.
Notwithstanding the foregoing, Funding Losses, increased costs and other
obligations relating to LIBOR Borrowings or Competitive Bid Loans described in
Section 3.5 of this Agreement will only be paid by the Borrower as and when they
are actually incurred or as and when they would have been incurred by the
Lenders.

3.8 Mitigation, Non-Discrimination. (a) Each Lender will notify the Borrower
through the Agent of any event occurring after the date of this Agreement which
will require or enable such Lender to take the actions described in
Sections 3.5(a) or (b) of this Agreement as promptly as practicable after it
obtains knowledge thereof and determines to request such action, and (if so
requested by the Borrower through the Agent) will designate a different lending
office of such Lender for the applicable LIBOR Borrowing or Competitive Bid Loan
or will take such other action as the Borrower reasonably requests if such
designation or action is consistent with the internal policy of such Lender and
legal and regulatory restrictions, can be undertaken at no additional cost, will
avoid the need for, or reduce the amount of, such action and will not, in the
sole opinion of such Lender, be disadvantageous to such Lender (provided that
such Lender will have no obligation to designate a different lending office
which is located in the United States of America).

(b) Notwithstanding any other provision of this Agreement, no Lender shall
demand compensation at any given time for any increased costs or reduction
referred to in Sections 3.5 or 5.14 of this Agreement if it is not the general
policy or practice of such Lender to demand such

-47-

compensation at such time in similar circumstances under comparable provisions
of other credit agreements (to the extent such Lender has the right under such
credit facilities to do so), if any (it being understood that this sentence
shall not in any way limit the discretion of such Lender to waive the right to
demand such compensation in any given case).

(c) If any Lender elects under Section 3.5 of this Agreement to suspend or
terminate the availability of LIBOR Borrowings or Competitive Bid Loans for any
material period of time, and the event giving rise to such election is not
generally applicable to all of the Lenders, the Borrower may within sixty
(60) days after notification of such Lender’s election, and so long as no Event
of Default is then in existence, either (i) demand that such Lender, and upon
such demand, such Lender shall promptly, assign its Lender Commitment to another
financial institution subject to and in accordance with the provisions of
Section 9.5 of this Agreement for a purchase price equal to the unpaid balance
of principal, accrued interest, the unpaid balance of the Facility Fee and
Letter of Credit Fees and expenses owing to such Lender pursuant to this
Agreement, or (ii) pay such Lender the unpaid balance of principal, accrued
interest, the unpaid balance of the Facility Fee and Letter of Credit Fees and
expenses owing to such Lender pursuant to this Agreement, whereupon, such Lender
shall no longer be a party to this Agreement or have any rights or obligations
hereunder or under any other Credit Documents, and the Total Commitment shall
immediately and permanently be reduced by an amount equal to the Lender
Commitment of such Lender.

3.9 Taxes. (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent, any Lender or any Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Agent, each Lender and each Issuing Bank,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent, such Lender or such Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or an Issuing Bank, or by the Agent on its own
behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

-48-

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

(e) Each Lender or assignee or participant of a Lender that is not incorporated
under the Legal Requirements of the United States of America or a state thereof
(and, upon the written request of the Agent, each other Lender or assignee or
participant of a Lender) agrees that it will deliver to each of the Borrower and
the Agent two (2) duly completed appropriate valid Withholding Certificates (as
defined under Section 1.1441-1(c)(16) of the Federal Income Tax Regulations
promulgated under the Code (“Regulations”)) certifying its status (i.e., U.S. or
foreign person) and, if appropriate, making a claim of reduced, or exemption
from, U.S. withholding tax on the basis of an income tax treaty or an exemption
provided by the Code. Such delivery may be made by electronic transmission as
described in Section 1.1441-1(e)(4)(iv) of the Regulations if the Agent
establishes an electronic delivery system. Further, if a payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA, such Lender shall deliver to the Borrower and
the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent such documentation prescribed
by applicable law and such additional documentation reasonably requested by the
Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN or W-8BEN-E, as applicable; a Form W-8ECI; a
form W-8IMY and the related statements and certifications as required under
Section 1.871-14(c)(2)(v) of the Regulations; or any other certificates under
the Code or Regulations that certify or establish the status of a payee or
beneficial owner as a U.S. or foreign person. Each Lender, assignee or
participant required to deliver to the Borrower and the Agent a valid
Withholding Certificate pursuant to the preceding sentence shall deliver such
valid Withholding Certificate as follows: (A) each Lender which is a party
hereto on the date of this Agreement shall deliver such valid Withholding
Certificate at least five (5) Business Days prior to the first date on which any
interest or fees are payable by the Borrower hereunder for the account of such
Lender; and (B) each assignee or participant shall deliver such valid
Withholding Certificate at least five (5) Business Days before the effective
date of such assignment or participation (unless the Agent in its sole
discretion shall permit such assignee or participant to deliver such Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Agent). Each Lender, assignee or
participant which so delivers a valid Withholding Certificate further undertakes
to deliver to each of the Borrower and the Agent two (2) additional copies of
such Withholding Certificate (or a successor form) on or before the date that
such Withholding Certificate expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrower or the Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of, or

-49-

exemption from, U.S. withholding tax, the Agent shall be entitled to withhold
United States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under Section 1.1441-7(b) of the Regulations.
Further, the Agent is indemnified under Section 1.1461-1(e) of the Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under Section 1441 of the Code.

4. Representations and Warranties.

To induce the Lenders to enter into this Agreement and to make the Loans, the
Borrower jointly and severally represents and warrants to the Agent, the Lenders
and the Issuing Banks as follows:

4.1 Organization. Each Obligor is duly organized, validly existing and in good
standing under the laws of the state of its organization; has all power and
authority to conduct its business as presently conducted; and is duly qualified
to do business and in good standing in every state where the location of its
Property requires it to be qualified to do business, unless the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.

4.2 Financial Statements. The financial statements delivered to the Agent fairly
present, in accordance with Generally Accepted Accounting Principles (provided,
however, that the Quarterly Unaudited Financial Statements are subject to normal
year-end adjustments and may contain condensed footnotes as permitted by
regulations of the United States Securities and Exchange Commission), the
financial condition and the results of operations of the Borrower as at the
dates and for the periods indicated. No Material Adverse Change has occurred
since the dates of such financial statements. No Obligor is subject to any
instrument or agreement which would materially prevent it from conducting its
business as it is now conducted or as it is contemplated to be conducted.

4.3 Enforceable Obligations; Authorization. The Credit Documents are legal,
valid and binding obligations of the Parties, enforceable in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency and
other laws affecting creditors’ rights generally and by general equitable
principles. The execution, delivery and performance of the Credit Documents have
all been duly authorized by all necessary action; are within the power and
authority of the Parties; do not and will not contravene or violate any Legal
Requirement or the Organizational Documents of the Parties; do not and will not
result in the breach of, or constitute a default under, any agreement or
instrument by which the Parties or any of their respective Property may be bound
or affected; and do not and will not result in the creation of any Lien upon any
Property of any of the Parties except as expressly contemplated therein. All
necessary permits, registrations and consents for such making and performance
have been obtained.

-50-

4.4 Other Debt. No Obligor is in default in the payment of any other Total
Liabilities or under any agreement, mortgage, deed of trust, security agreement
or lease to which it is a party.

4.5 Litigation. There is no litigation or administrative proceeding pending or,
to the knowledge of the Borrower, threatened against, or any outstanding
judgment, order or decree affecting, the Obligors before or by any Governmental
Authority which could reasonably be expected to result in liabilities to the
Borrower or any Obligor in an amount in excess of $25,000,000. No Obligor is in
default with respect to any judgment, order or decree of any Governmental
Authority.

4.6 Taxes. Each Obligor has filed all tax returns required to have been filed
and paid all taxes shown thereon to be due, except those for which extensions
have been obtained or those which are being contested in good faith.

4.7 Margin Stock. No Obligor engages or intends to engage principally, or as one
of its important activities, in the business of extending credit for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U, T or X as promulgated by the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any Loan has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or which is inconsistent with the
provisions of Regulations U, T or X of the Board of Governors of the Federal
Reserve System. No Obligor holds or intends to hold margin stock in such amounts
that more than 25% of the reasonable value of the assets of any such Obligor are
or will be represented by margin stock.

4.8 Subsidiaries. The Borrower has no Subsidiaries (excluding wholly-owned
Subsidiaries which have executed a Guaranty) which individually or in the
aggregate own more than ten percent (10%) in value of the Borrower’s and the
Subsidiaries’ consolidated assets determined in accordance with Generally
Accepted Accounting Principles. Each of the Borrower’s Subsidiaries is a
“qualified REIT subsidiary” under Section 856 of the Code.

4.9 Securities Act of 1933. Other than the Agent’s efforts in syndicating the
Loans (for which the Agent is responsible) neither the Borrower nor any agent
acting for it has offered the Notes or any similar obligation of the Borrower
for sale to or solicited any offers to buy the Notes or any similar obligation
of the Borrower from any Person other than the Agent or any Lender.

4.10 No Contractual or Corporate Restrictions. No Obligor is a party to, or
bound by, any contract, agreement or charter or other corporate restriction
materially and adversely affecting its business, Property, assets, operations or
condition, financial or otherwise.

4.11 Investment Company Act Not Applicable. The Borrower is not (i) an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended or
(ii) subject to any other applicable law which purports to restrict its ability
to borrow money or obtain other extensions of credit or to

-51-

consummate the transactions contemplated herein or to perform its obligations
under any Credit Document to which it is a party.

4.12 [Reserved].

4.13 ERISA Not Applicable. No Obligor is subject to any requirements of the
Employee Retirement Income Security Act of 1974 as amended from time to time, or
any rules, regulations, rulings or interpretations adopted by the Internal
Revenue Service or the Department of Labor thereunder.

4.14 Pool Properties. As of the date of this Agreement, the Properties in the
Pool are listed on the attachment to the Officer’s Certificate being delivered
pursuant to Section 3.2 and each such Property complies with the requirements of
Section 5.15.

4.15 Anti-Money Laundering/Anti-Corruption/International Trade Law Compliance.

As of the date of this Agreement, the date of each Loan, each issuance, renewal,
extension or increase in the amount of a Letter of Credit, the date of any
renewal, extension or modification of this Agreement, and at all times until
this Agreement has been terminated and all amounts thereunder have been
indefeasibly paid in full: (a) no Covered Entity (i) is a Sanctioned Person;
(ii) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person; or (iii) does business in or with, or derives
any of its operating income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority; (b) the proceeds of the
Loans, and the Letters of Credit, will not be used to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority; (c) the funds used to repay the
Loans and LC Disbursements are not derived from any unlawful activity; (d) each
Covered Entity is in compliance with, and no Covered Entity engages in any
dealings or transactions prohibited by, any laws of the United States,
including, but not limited to, any Anti-Terrorism Laws and (e) each Covered
Entity has conducted its business in compliance with all Anti-Corruption Laws
and has instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

4.16 Disclosure. The representations and warranties of Borrower contained in the
Credit Documents and all certificates, financial statements and other documents
delivered to the Agent in connection therewith, do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. As of the date of this
Agreement, Borrower has not intentionally withheld any material fact from the
Agent and the Lenders in regard to any matter raised in the Credit Documents.

5. Affirmative Covenants.

-52-

The Borrower jointly and severally covenants and agrees with the Agent, the
Lenders and the Issuing Banks that prior to the termination of this Agreement it
and each of the other Obligors will do, and if necessary cause to be done, each
and all of the following:

5.1 Taxes, Existence, Regulations, Property, etc. At all times (a) pay when due
all taxes and governmental charges of every kind upon it or against its income,
profits or Property, unless and only to the extent that the same shall be
contested in good faith and reserves which are adequate under Generally Accepted
Accounting Principles have been established therefor; (b) do all things
necessary to preserve its existence, qualifications, rights and franchises in
all States where such qualification is necessary or desirable, except where
failure to obtain the same could not reasonably be expected to have a Material
Adverse Effect; (c) comply with all applicable Legal Requirements in respect of
the conduct of its business and the ownership of its Property; and (d) cause its
Property to be protected, maintained and kept in good repair (reasonable wear
and tear excepted) and make all replacements and additions to its Property as
may be reasonably necessary to conduct its business.

5.2 Financial Statements and Information. Furnish to the Agent each of the
following: (a) as soon as available and in any event within 100 days after the
end of each respective fiscal year of the Borrower, Annual Audited Financial
Statements of EastGroup Properties, Inc.; (b) as soon as available and in any
event within 50 days after the end of each quarter (except the last quarter) of
each respective fiscal year of the Borrower, Quarterly Unaudited Financial
Statements of EastGroup Properties Inc. (which shall include a statement of
Funds From Operations); (c) within fifty (50) days after the end of the calendar
quarter and concurrently with the financial statements provided for in
Subsections 5.2(a) and (b) hereof, (i) an Officer’s Certificate, together with
such schedules, computations and other information (including, without
limitation, information as to Unconsolidated Affiliates of the Borrower), in
reasonable detail, as may be required by the Agent to demonstrate compliance
with the covenants set forth herein or reflecting any non-compliance therewith
as of the applicable date, all certified as true, correct and complete by a
managing director, vice president or senior vice president, of Borrower, and
(ii) a current capital plan for the next four (4) calendar quarters including
projected sources and uses of funds (including dividend and debt payments);
(d) promptly after the filing thereof, all registration statements and reports
on Forms 10-K and 10-Q (or their equivalents) made by the Borrower or any of
their respective Subsidiaries with the Securities and Exchange Commission, to be
delivered by electronic transmission or notice by electronic transmission of the
filing thereof (other filings shall be available for viewing on the Borrower’s
website); (e) within ten (10) Business Days after the receipt thereof, a copy of
the notification to EastGroup Properties Inc. of its S&P Rating or Moody’s
Rating, or change therein; and (f) such other information relating to the
financial condition and affairs of the Borrower as from time to time may be
reasonably requested by any Lender. The Agent will send to each Lender the
information received by the Agent pursuant to this Section 5.2 promptly after
the receipt thereof by Agent.

5.3 Financial Tests. The Borrower shall have and maintain, on a consolidated
basis in accordance with Generally Accepted Accounting Principles:

-53-

(a) a Secured Debt to Total Asset Value Ratio no greater than forty percent
(40%) at all times;

(b) a Fixed Charge Coverage Ratio of not less than 1.50:1.00 at all times;

(c) [Reserved].

(d) an Unencumbered Interest Coverage Ratio of not less than 1.75:1.00 at all
times; and

(e) a Total Liabilities to Total Asset Value Ratio no greater than sixty percent
(60%) at all times; provided, however, that if the Borrower’s Total Liabilities
to Total Asset Value Ratio exceeds sixty percent (60%) but is no greater than
sixty-five (65%), then the Borrower shall be deemed to be in compliance with
this subsection (e) so long as (w) the Borrower or any Subsidiary completed a
Material Acquisition during the quarter in which such percentage first exceeded
sixty percent (60%), (x) such percentage does not exceed sixty percent (60%)
after the fiscal quarter immediately following the fiscal quarter in which such
Material Acquisition was completed, (y) the Borrower shall not maintain
compliance with this subsection (e) in reliance on this proviso more than two
times during the term of this Agreement and (z) such percentage is not greater
than sixty-five percent (65%) at any time.

5.4 Inspection. In order to permit the Agent to ascertain compliance with the
Credit Documents, during normal business hours permit the Agent to inspect its
Property, to examine its files, books and records and make and take away copies
thereof, and to discuss its affairs with its officers and accountants, all at
such times and intervals and to such extent as a Lender may reasonably desire.

5.5 Further Assurances. Promptly execute and deliver any and all other and
further instruments which may be reasonably requested by the Agent to cure any
defect in the execution and delivery of any Credit Document or more fully to
describe particular aspects of the Borrower’s agreements set forth in the Credit
Documents or so intended to be.

5.6 Books and Records. Maintain books of record and account in accordance with
Generally Accepted Accounting Principles.

5.7 Insurance. Maintain insurance with such insurers, on such of its properties,
in such amounts and against such risks as is consistent with insurance
maintained by businesses of comparable type and size in the industry, and
furnish the Agent satisfactory evidence thereof promptly upon request.

5.8 Notice of Certain Matters. Notify the Agent promptly upon acquiring
knowledge of the occurrence of any of the following: the institution (or written
threat) of any lawsuit or administrative proceeding affecting any Obligor in
which the claim could reasonably be expected to exceed $5,000,000.00; when the
Borrower believes that there has been a Material Adverse Change; or the
occurrence of any Event of Default or any Default. The Borrower will notify the

-54-

Agent in writing at least thirty (30) Business Days prior to the date that any
Obligor changes its name or the location of its chief executive office or
principal place of business or the place where it keeps its books and records.

5.9 Use of Proceeds. The proceeds of the Loans will be used for general business
purposes, including acquisitions and development of real property.
Notwithstanding the foregoing, none of the proceeds of the Loans will be used to
finance, fund or complete any hostile acquisition of any Person or for any
purpose which would violate Section 4.7 hereof.

5.10 Expenses of and Claims Against the Agent and the Lenders. To the extent not
prohibited by applicable law, the Borrower will pay all reasonable costs and
expenses incurred to third parties and reimburse the Agent, each Lender and each
Issuing Bank, as the case may be, for any and all reasonable expenditures of
every character incurred or expended from time to time, in connection with
(a) regardless of whether a Default or Event of Default shall have occurred, the
Agent’s preparation, negotiation and completion of the Credit Documents, and
(b) during the continuance of an Event of Default, all costs and expenses
relating to the Agent’s, such Lender’s and such Issuing Bank’s exercising any of
its rights and remedies under this Agreement or any other Credit Document,
including, without limitation, attorneys’ fees, legal expenses, and court costs;
provided, that no rights or option granted by the Borrower to the Agent, any
Lender or any Issuing Bank or otherwise arising pursuant to any provision of
this Agreement or any other instrument shall be deemed to impose or admit a duty
on the Agent, any Lender or any Issuing Bank to supervise, monitor or control
any aspect of the character or condition of any property or any operations
conducted in connection with it for the benefit of the Borrower or any other
person or entity other than the Agent, such Lender or such Issuing Bank.
Notwithstanding the foregoing, Borrower shall have no obligation to reimburse
any Lender for any service fee paid by any Lender pursuant to the terms of
Section 9.5(b) of this Agreement.

5.11 Legal Compliance, Indemnification. (a) The Obligors shall operate their
respective Property and businesses in full compliance with all Legal
Requirements. EastGroup Properties, Inc. will comply with all Legal Requirements
to maintain, and will at all times qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(1) of the Code.

(b) The Borrower shall indemnify the Agent, each Lender, and each Issuing Bank,
their directors, officers, employees and shareholders (the “Indemnified
Parties”) for and defend and hold the Indemnified Parties harmless against any
and all claims, demands, liabilities, causes of action, penalties, obligations,
damages, judgments, deficiencies, losses, costs or expenses (including, without
limitation, interest, penalties, attorneys’ fees, and amounts paid in
settlement) threatened or incurred by reason of, arising out of or in any way
related to (i) any failure of any Obligor to so comply with the provisions of
any Legal Requirement, this Agreement or the other Credit Documents, (ii) the
Agent or any Lender’s making of the Loans, issuing or participating in any
Letters of Credit, or any other acts or omissions taken or made in connection
with the Loans or Letters of Credit (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of the Letter of Credit), and (iii) any and all matters arising out of any act,
omission, event or circumstance, regardless of whether the act, omission, event
or

-55-

circumstance constituted a violation of any such Legal Requirement, this
Agreement or the other Credit Documents at the time of its existence or
occurrence. THE BORROWER SHALL INDEMNIFY THE AGENT, EACH LENDER AND EACH ISSUING
BANK PURSUANT TO THIS SECTION REGARDLESS OF WHETHER THE ACT, OMISSION, FACTS,
CIRCUMSTANCES OR CONDITIONS GIVING RISE TO SUCH INDEMNIFICATION WERE CAUSED IN
WHOLE OR IN PART BY THE AGENT’S, SUCH LENDER’S OR SUCH ISSUING BANK’S NEGLIGENCE
(SIMPLE, BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).

5.12 Obligors’ Performance. If any Obligor should fail to comply with any of the
agreements, covenants or obligations required of it under this Agreement or any
other Credit Document, then the Agent (in the Obligor’s name or in Agent’s name)
may perform them or cause them to be performed for the account of the said
Obligor and at the sole expense of the Obligor, but shall not be obligated to do
so. Any and all expenses thus incurred or paid by the Agent and by any Lender
shall be the Borrower’s demand obligations to the Agent or such Lender and shall
bear interest from the date of demand therefor until the date that the Obligor
repays it to the Agent or the applicable Lender at the Past Due Rate. Upon
making any such payment or incurring any such expense, the Agent or the
applicable Lender shall be fully subrogated to all of the rights of the Person
receiving such payment. Any amounts owing by any Obligor to the Agent or any
Lender pursuant to this provision or any other provision of this Agreement shall
automatically and without notice be secured by any collateral provided by the
Credit Documents. The amount and nature of any such expense and the time when
paid shall, absent manifest error, be fully established by the affidavit of the
Agent or the applicable Lender or any of the Agent’s or the applicable Lender’s
officers or agents.

5.13 Professional Services. Promptly upon the Agent’s request to satisfy itself
or the request of any Lender, the Borrower, at the Borrower’s sole cost and
expense, shall: (a) allow an inspection and/or appraisal of the Obligors’
Property to be made by a Person approved by the Agent in its sole discretion;
and (b) whenever the Agent or such other Lender has reasonable cause to believe
that a Default or Event of Default may exist, cause to be conducted or prepared
any other written report, summary, opinion, inspection, review, survey, audit or
other professional service relating to the Obligors’ Property or any operations
in connection with it (all as designated in the Agent’s request), including,
without limitation, any accounting, architectural, consulting, engineering,
design, legal, management, pest control, surveying, title abstracting or other
technical, managerial or professional service relating to such property or its
operations.

5.14 Capital Adequacy. (a) If after the date of this Agreement, the Agent, any
Lender or any Issuing Bank shall have determined that any Change in Law has
occurred, or that the adoption or effectiveness of any applicable law, rule or
regulation regarding capital adequacy of general applicability, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Agent, any Lender
or any Issuing Bank with any request or directive regarding capital adequacy or
liquidity requirements of general applicability (whether or not having the force
of law) of any such Governmental

-56-

Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the Agent’s, any Lender’s or any Issuing Bank’s
capital as a consequence of its obligations hereunder to a level below that
which the Agent, such Lender or such Issuing Bank could have achieved but for
such Change in Law or such adoption, change or compliance (taking into
consideration the Agent’s, such Lender’s or such Issuing Bank’s policies with
respect to capital adequacy) by an amount deemed by the Agent, such Lender or
such Issuing Bank to be material, then from time to time, the Borrower shall pay
to the Agent, such Lender or such Issuing Bank such additional amount or amounts
as will compensate the Agent, such Lender or such Issuing Bank for such
reduction.

(b) A certificate of the Agent, such Lender or such Issuing Bank setting forth
such amount or amounts as shall be necessary to compensate the Agent, such
Lender or such Issuing Bank as specified in Section 5.14(a) hereof and making
reference to the applicable law, rule or regulation shall be delivered as soon
as practicable to the Borrower and shall be prima facie evidence thereof. The
Borrower shall pay the Agent, such Lender or such Issuing Bank the amount shown
as due on any such certificate within fourteen (14) Business Days after the
Agent, such Lender or such Issuing Bank delivers such certificate. In preparing
such certificate, the Agent, such Lender or such Issuing Bank may employ such
assumptions and allocations of costs and expenses as it shall in good faith deem
reasonable and may use any reasonable averaging and attribution method.
Section 3.8(b) hereof shall apply to the costs assessed under this Section.

5.15 Property Pool. (a) The Borrower will and, subject to Section 5.15(b), the
Borrower’s Subsidiaries will, at all times own (in fee simple title or through
an Eligible Ground Lease) a pool (the “Pool”) of assets that are not mortgaged,
pledged, hypothecated, or encumbered in any manner, other than Permitted
Encumbrances, with an aggregate Value such that the total amount of the
Borrower’s Indebtedness other than Secured Debt outstanding from time to time,
shall never be greater than sixty percent (60%) of such Value; provided,
however, that if the Borrower’s Indebtedness other than Secured Debt outstanding
from time to time, exceeds sixty percent (60%) of such Value but is no greater
than sixty-five percent (65%) of such Value, then the Borrower shall be deemed
to be in compliance with this Section 5.15 so long as (w) the Borrower or any
Subsidiary completed a Material Acquisition during the quarter in which such
percentage first exceeded sixty percent (60%), (x) such percentage does not
exceed sixty percent (60%) after the fiscal quarter immediately following the
fiscal quarter in which such Material Acquisition was completed, (y) the
Borrower shall not maintain compliance with this Section 5.15 in reliance on
this proviso more than two times during the term of this Agreement and (z) such
percentage is not greater than sixty-five percent (65%) at any time. Such Pool
shall have the following characteristics: (i) assets in the Pool shall be
completed income producing Industrial Buildings (including properties containing
multiple buildings in one industrial park), with parking sufficient to meet all
Legal Requirements and consistent with market conditions that will accommodate
full occupancy of the building, provided, however, that Los Angeles Corporate
Center Office Building in Los Angeles, California, will not be excluded from the
Pool because it is not an Industrial Building; (ii) the Borrower must have
received from third party independent consultants, written assessments
(including, without limitation, Phase I environmental reports) for each Property
in, or to be added to, the Pool that do not disclose any material environmental
conditions, structural defects or title defects, or other material risks

-57-

related to such Property, and (iii) no Property in the Pool shall be owned by a
Borrower or Subsidiary which has a provision in its Organizational Documents
which has or may have the effect of prohibiting or limiting such Borrower’s or
Subsidiary’s ability to sell, transfer or convey such Property. If requested by
the Agent, the Borrower will provide to the Agent written assessments from third
party independent environmental consultants for all Pool properties acquired
after the date of this Agreement. If the Agent determines that there are
material environmental conditions existing on or risks to such properties, the
properties will be excluded from the Pool.

(b) If any Property to be included in the Pool is owned by a Subsidiary of
Borrower, it may be included in the Pool only if:

(i) the owner of the Property is either (A) a wholly owned Subsidiary of the
Borrower or (B) if not a wholly owned Subsidiary, then (1) the Value of the
Property owned by such Subsidiary (“Partial Subsidiary Real Estate”) to be used
in the calculation in clause (a) above shall be as provided in clause (a)
multiplied by the cumulative percentage interest of the Subsidiary owned by the
Borrower, and (2) the Borrower controls all major decisions regarding the
Partial Subsidiary Real Estate, including the right to sell or refinance the
Partial Subsidiary Real Estate; and

(ii) the owner of the Property (A) executes a Guaranty in Proper Form and
delivers it to the Agent, together with such Subsidiary’s Organizational
Documents and current certificates of existence and good standing for the state
in which it is organized, and such Guaranty must remain in full force and
effect, and (B) would not at any time be in default of Sections 7.1 (f), (g),
(h), (i) or (j), if said subsections were applicable to said owner.

(c) If the Borrower requests inclusion of assets in the Pool that do not meet
the requirements of this Section 5.15, then such assets may only be included in
the Pool upon the prior written approval of the Majority Lenders.

5.16 Co-Borrowers. (a) Each Borrower shall be bound jointly and severally with
one another to keep, observe and perform the covenants, agreements, obligations
and liabilities imposed by this Agreement upon the “Borrower”, (b) a release of
one or more Persons comprising “Borrower” shall not in any way be deemed a
release of any other Person comprising “Borrower”, and (c) a separate action
hereunder may be brought and prosecuted against one or more of the Persons
comprising “Borrower” without limiting any liability or impairing the Agent’s or
any Lender’s right to proceed against any other Person comprising “Borrower”.

5.17 New Guarantors.

(a) If any Person (other than an Excluded Subsidiary) becomes a Material
Subsidiary after the Effective Date, the Borrower shall deliver to the Agent
each of the following items, each in form and substance satisfactory to the
Agent: (i) an Accession Agreement in the form attached as Exhibit A to the
Guaranty, executed by such Subsidiary, and (ii) the items that

-58-

would have been delivered under Section 3.2 if such Subsidiary had been a
Guarantor on the Effective Date. Delivery of the foregoing items shall be made
by the Borrower (x) in the case of any Subsidiary that has become a Material
Subsidiary pursuant to any acquisition or formation, or as a result of such
Subsidiary ceasing to have the characteristics of an Excluded Subsidiary (as
provided in the definition of such term), within thirty (30) days after such
acquisition, formation, or cessation, as the case may be, and (y) in the case of
any existing Subsidiary obtaining the minimum Total Asset Value for a Material
Subsidiary during any fiscal quarter, at the time that the quarterly Officer’s
Certificate is required to be delivered to the Agent in respect of such fiscal
quarter (except in the case of the fourth fiscal quarter, in which case such
items shall be delivered within one hundred (100) days after the end of such
fiscal quarter). The Borrower shall send to the Agent copies of each of the
foregoing items once the Borrower has received all such items with respect to a
Material Subsidiary.

(b) The Borrower may, at its option, cause any Subsidiary that is not already a
Guarantor to become a Guarantor by executing and delivering to the Agent the
items required to be delivered under the immediately preceding subsection (a).

(c) The Borrower may request in writing that the Agent release, and upon receipt
of such request the Agent shall release, a Guarantor from the Guaranty so long
as: (i) such Guarantor (x) qualifies, or will qualify simultaneously with its
release from the Guaranty, as an Excluded Subsidiary pursuant to the definition
of such term, or (y) has ceased to be, or simultaneously with its release from
the Guaranty will cease to be, a Subsidiary or Material Subsidiary; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) no Default or Event of Default,
shall then be in existence or would occur as a result of such release; (iv) the
representations and warranties made or deemed made by the Borrower and each
other Obligor in the Credit Documents to which any of them is a party, shall be
true and correct on and as of the date of such release with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Credit Documents; and (v) the Agent shall have received
such written request at least ten (10) days (or such shorter period as may be
acceptable to the Agent) prior to the requested date of release. Delivery by the
Borrower to the Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request. The Agent
agrees to furnish to the Borrower, upon the Borrower’s written request and at
the Borrower’s sole cost and expense, any release, termination, or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower.

5.18 Reportable Compliance Event/Anti-Corruption/Anti-Terrorism Laws .

(a) Borrower covenants and agrees that it shall immediately notify the Agent in
writing upon the occurrence of a Reportable Compliance Event;

-59-

(b) (i) No Covered Entity will become a Sanctioned Person and (ii) the funds
used to repay the Obligations will not be derived from any violation of
Anti-Terrorism Laws or other unlawful activity; and

(c) The Borrower and its Subsidiaries will conduct their business in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and all Anti-Corruption Laws, and maintain policies and procedures
designed to promote and achieve compliance with all Anti-Corruption Laws.

5.19 Additional Information. Provide to Agent and the Lenders such information
and documentation as may reasonably be requested by Agent or any Lender from
time to time for purposes of compliance by Agent or such Lender with applicable
laws (including without limitation the USA Patriot Act and other “know your
customer” and anti-money laundering rules and regulations), and any policy or
procedure implemented by Agent or such Lender to comply therewith.

6. Negative Covenants.

The Borrower jointly and severally covenants and agrees with the Agent, the
Lenders and the Issuing Banks that prior to the termination of this Agreement it
will not, and (to the extent applicable below) shall not permit any other
Obligor to, (without consent given in accordance with Section 9.1) do any of the
following:

6.1 Indebtedness. Create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness in excess of the Indebtedness
which may be incurred within the limitations contained in Section 5.3 and
Section 5.15.

6.2 Mergers, Consolidations and Acquisitions of Assets. In any single
transaction or series of related transactions, directly or indirectly: (a) enter
into any transaction of merger or consolidation, (b) liquidate, windup or
dissolve itself or (c) except for leases of Property executed in the ordinary
course of business, convey, sell, lease, sublease, transfer or otherwise dispose
of all or any substantial part of its business or assets, or the capital stock
of or other Equity Interests in any of its Subsidiaries, whether now owned or
hereafter acquired; provided, however, that: (i) a Person may merge with and
into the Borrower or any Obligor so long as (x) the Borrower or such Obligor is
the survivor of such merger, (y) immediately prior to the merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence and (z) the Borrower shall have given the
Agent and the Lenders at least ten (10) Business Days’ prior written notice of
such merger (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Borrower) and (ii) the Borrower and
each Subsidiary may sell, transfer or dispose of assets among themselves to the
extent permitted by Section 6.10 hereof.

6.3 Redemption. Neither Borrower shall at any time buy back, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its capital stock if
such action would cause the Borrower to not be in compliance with this
Agreement, and so long as the aggregate market

-60-

value of such stock when acquired shall not exceed, during any calendar year,
fifteen percent (15%) of Borrower’s Net Worth.

6.4 Nature of Business; Management. Change the nature of its business or enter
into any business which is substantially different from the business in which it
is presently engaged.

6.5 Transactions with Related Parties. Except for transactions between Borrower
and its wholly-owned Subsidiaries, enter into any transaction or agreement with
any officer, director, or holder of more than five percent (5%) (based on voting
rights) of the issued and outstanding capital stock of the Borrower or other
Obligor, as applicable (or any Affiliate of the Borrower or such Obligor, as
applicable), unless the same is upon terms substantially similar to those
obtainable from qualified wholly unrelated sources.

6.6 Loans and Investments. Make any loan, advance, extension of credit or
capital contribution to, or make or have any investment in, any Person, or make
any commitment to make any such extension of credit or investment, except:

(a) travel advances in the ordinary course of business to officers, employees
and agents;

(b) readily marketable securities issued or fully guaranteed by the United
States of America (or investments or money market accounts consisting of the
same);

(c) commercial paper rated “Prime 1” by Moody’s Investors Service, Inc. or A-1
by Standard and Poor’s Rating Services, a Division of the McGraw-Hill Companies,
Inc. (or investments or money market accounts consisting of the same);

(d) certificates of deposit or repurchase certificates issued by financial
institutions acceptable to the Agent (or investments or money market accounts
consisting of the same), all of the foregoing b, c and d not having a maturity
of more than one (1) year from the date of issuance thereof;

(e) investments in Subsidiaries through which the Borrower invests in real
estate assets permitted by this Agreement;

(f) investments in Unconsolidated Affiliates that are engaged primarily in the
business of investment in and operation of Industrial Buildings (valued at an
amount equal to the Value of each Unconsolidated Affiliate’s operating real
estate assets multiplied by the Equity Percentage for that Unconsolidated
Affiliate);

(g) loans, advances, and extensions of credit to Persons (who are not Affiliates
of any Obligor) secured by valid and enforceable first and second priority liens
on real estate;

(h) undeveloped land;

-61-

(i) investments in readily marketable securities (valued at the lower of cost or
then market price) of another Person, not an Affiliate of any Obligor, traded on
a national trading exchange, that is a real estate investment trust under
Section 856(c)(1) of the Code, or that is a real estate operating company;

(j) investments in Industrial Buildings;

(k) investments in real estate assets that are being constructed or developed
(including such assets that the Person has contracted to purchase and has no
option to terminate without penalty) to be Industrial Buildings, but are not yet
in operation; and

(l) miscellaneous investments in other assets not described above not to exceed
five percent (5%) of Total Asset Value in the aggregate.

The Borrower, Obligors and any Subsidiary will not mortgage, pledge, hypothecate
or encumber in any manner the loans, advances or extensions of credit made
pursuant to Section 6.6(g) or the securities held pursuant to Section 6.6(i). In
addition to the limitations set forth above, in no event shall the aggregate
value of all of the investments permitted under Sections 6.6(f), (g), (h) (i),
(k) (valued at the total actual and budgeted cost of construction or development
of such real estate assets (excluding any such assets on which construction has
not commenced), including such costs incurred and to be incurred by
Unconsolidated Affiliates to the extent of the greater of (i) the Equity
Percentage of the Borrower or any Subsidiary of the Borrower in the applicable
Unconsolidated Affiliate times the total actual and budgeted cost of
construction or development of the real estate or (ii) the Recourse Amount with
respect to such Unconsolidated Affiliate related to the applicable real estate
asset), and (l) exceed thirty percent (30%) of the Total Asset Value, after
giving effect to such investments. The calculation of the limitation pursuant to
the preceding sentence will be made without duplication if a loan or investment
shall be included in more than one category described in this Section 6.6.

6.7 Liens on Properties.



  (a)   Borrower shall not, nor permit its Subsidiaries to, mortgage, pledge,
hypothecate, or encumber in any manner, other than Permitted Encumbrances, any
asset, unless, after giving effect to such mortgage, pledge, hypothecation or
encumbrance, there shall be no violation of any of the covenants contained in
Sections 5.3 or 5.15.



  (b)   Borrower shall not, nor permit any of its Subsidiaries to, create,
assume, or allow any Negative Pledge in favor of any other Person affecting or
relating to any asset in the Pool, it being understood and agreed by Borrower
and the other parties hereto that nothing contained in this Section 6.7 shall be
deemed or construed to prohibit Borrower and any of its Subsidiaries from
delivering from time to time a Negative Pledge substantially in the form
contained in Section 6.7(a) in connection with one or more of the Other Credit
Facilities Documents.

-62-



  (c)   Notwithstanding the foregoing, the Borrower shall not, and shall not
permit any of its Subsidiaries to, secure any Indebtedness outstanding under or
pursuant to any Other Credit Facility Documents unless and until the Notes (and
any Guaranty) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation in Proper Form including, without
limitation, an intercreditor agreement and opinions of counsel to the Borrower
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Agent.

6.8 Restricted Payments. EastGroup Properties, Inc. will not make any Restricted
Payment during any calendar quarter which, when added to all Restricted Payments
made during the three (3) immediately preceding calendar quarters, exceeds
ninety percent (90%) of the Funds From Operations during the immediately
preceding four (4) calendar quarters; provided that the foregoing shall not
prohibit EastGroup Properties, Inc. from (x) making the minimum amount of
Restricted Payments required to be made in order for EastGroup Properties, Inc.
to comply with the provisions of Section 5.11, or (y) issuing stock in EastGroup
Properties, Inc. to a transferor (not an Affiliate of any Obligor) of Property
to the Borrower as a result of said transferor’s election to convert partnership
interests in Operating Partnership to stock in EastGroup Properties, Inc.
pursuant to agreements with said transferor allowing said conversion as a
portion of the consideration for the transfer. Notwithstanding the foregoing,
after the occurrence of an Event of Default, EastGroup Properties, Inc. will not
make any Restricted Payment except as required by clause (x) above, provided
that, if, as a result of the occurrence of any Event of Default any of the
Obligations have been accelerated pursuant to Section 7.1, the Borrower shall
not, and shall not permit any Subsidiary to, make any Restricted Payments to any
Person other than to the Borrower or any Subsidiary. For purposes of this
provision “Restricted Payment” means (i) any dividend or other distribution on
any shares of a Person’s capital stock (except dividends payable solely in
shares of its capital stock or in rights to subscribe for or purchase shares of
its capital stock) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (x) any shares of a Person’s capital stock or
(y) any option, warrant or other right to acquire shares of a Person’s capital
stock.

6.9 Securities Act of 1933. Neither the Borrower nor any agent acting for it
will take any action which would subject the sale of the Notes to the provisions
of Section 5 of the Securities Act of 1933, as amended.

6.10 Subsidiaries. The Borrower will not acquire or form any Subsidiary
(excluding wholly-owned Subsidiaries which have executed and delivered a
Guaranty) which individually or in the aggregate with all other Subsidiaries
would own more than ten percent (10%) in value of the Borrower’s and the
Subsidiaries’ consolidated assets as determined in accordance with Generally
Accepted Accounting Principles. To the extent that any wholly-owned Subsidiary
executes and delivers a Guaranty, such Guaranty shall be delivered in Proper
Form to the Agent, together with such Subsidiary’s Organizational Documents and
current certificates of existence and good standing for the state in which it is
organized and such Guaranty must remain in full force and effect.

-63-

6.11 Sanctions and other Anti-Terrorism Laws. No Covered Entity, either in its
own right or through any third party, will (a) do business in or with, or derive
any of its income from investments in or transactions with, any Sanctioned
Person; (b) engage in any dealings or transactions prohibited by any
Anti-Terrorism Law or (c) directly or indirectly use the Loans or any proceeds
thereof to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Person or otherwise in violation of any
Anti-Terrorism Law.

6.12 Anti-Corruption Laws. Neither the Borrower nor any Subsidiary, directly or
indirectly, shall use the Loans or any proceeds thereof for any purpose which
would breach any Anti-Corruption Laws in any jurisdiction in which the Borrower
or any of its Subsidiaries conduct business.

7. Events of Default and Remedies.

7.1 Events of Default. If any of the following events shall occur, then, as to
any failure to make any payment other than principal or reimbursement
obligations with respect of an LC Disbursement pursuant to Section 7.1(a), if
the failure has not been waived, cured or remedied within five (5) Business Days
following the due date for any such payment, as to the events described in,
Sections 7.1(b), (c), and (d), if the event has not been waived, cured or
remedied within twenty (20) days after the Agent gives the Borrower written
notice of such event, at any time thereafter, and as to all of the other events
described herein, at any time, the Agent may, or, at the request of the Majority
Lenders, shall do any or all of the following, provided that the declaration
described in (1) below and the termination described in (2) below shall be
deemed to have been made immediately upon the occurrence of any event described
in Sections 7.1(g) or (h); (1) without notice to the Borrower, declare the Notes
and all Obligations to be, and thereupon the Notes and all Obligations shall
forthwith become, immediately due and payable, together with all accrued
interest thereon, without notice of any kind, notice of acceleration or of
intention to accelerate, presentment and demand or protest, all of which are
hereby expressly waived; (2) without notice to the Borrower, terminate the Total
Commitment; (3) exercise, as may any other Lender, its rights of offset against
each account and all other Property of the Borrower in the possession of the
Agent or any such Lender, which right is hereby granted by the Borrower to the
Agent and each Lender; and (4) exercise any and all other rights pursuant to the
Credit Documents:

(a) The Borrower shall fail to pay or prepay any principal of or interest on the
Notes, any reimbursement obligation with respect of an LC Disbursement, or any
fee or any other obligation hereunder when due or under the Fee Letter; or

(b) Any Obligor shall fail to pay when due, or within any applicable period of
grace, any principal of or interest on any other (i) Indebtedness (other than
Indebtedness hereunder and Non-recourse Debt) in excess of $25,000,000.00 or
(ii) Non-recourse Debt in excess of $50,000,000, or any such Indebtedness under
clauses (i) and (ii) shall be accelerated as a result of a default; or

-64-

(c) Any written representation or warranty made in any Credit Document by or on
behalf of any Obligor, when taken as a whole shall prove to have been incorrect,
false or misleading in any material respect; or

(d) Default shall occur in the punctual and complete performance of any covenant
of the Borrower or any other Person other than the Agent or the Lenders
contained in any Credit Document not specifically set forth in this Section; or

(e) A final judgment or judgments in the aggregate for the payment of money in
excess of $25,000,000.00 shall be rendered against any Obligor and the same
shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed; or

(f) Any order shall be entered in any proceeding against any Obligor decreeing
the dissolution, liquidation or split-up thereof, and such order shall remain in
effect for more than thirty (30) days; or

(g) Any Obligor shall make a general assignment for the benefit of creditors or
shall petition or apply to any tribunal for the appointment of a trustee,
custodian, receiver or liquidator of all or any substantial part of its
business, estate or assets or shall commence any proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; or

(h) Any such petition or application shall be filed or any such proceeding shall
be commenced against any Obligor and such Person by any act or omission shall
indicate approval thereof, consent thereto or acquiescence therein, or an order
shall be entered appointing a trustee, custodian, receiver or liquidator of all
or any substantial part of the assets of any Obligor or granting relief to any
Obligor or approving the petition in any such proceeding, and such order shall
remain in effect for more than ninety (90) days; or

(i) Any Obligor shall fail generally to pay its debts as they become due or
suffer any writ of attachment or execution or any similar process to be issued
or levied against it or any substantial part of its Property which is not
released, stayed, bonded or vacated within thirty (30) days after its issue or
levy; or

(j) Any Obligor shall have concealed, removed, or permitted to be concealed or
removed, any part of its Property, with intent to hinder, delay or defraud its
creditors or any of them, or made or suffered a transfer of any of its Property
which may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or shall have made any transfer of its Property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid;
or

(k) Any Change of Control shall occur.

-65-

7.2 Actions in Respect of Letters of Credit.

(a) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and an Event of Default shall have occurred and be continuing,
provided that Borrower had not prior thereto made a deposit with respect to the
applicable Letter of Credit pursuant to Section 2.8(c) hereof, then, upon the
occurrence and during the continuation thereof, the Agent may, and upon the
demand of the Majority Lenders shall, whether in addition to the taking by the
Agent of any of the actions described in Section 7.1 or otherwise, make a demand
upon the Borrower to, and forthwith upon such demand (but in any event within
ten (10) days after such demand) the Borrower shall pay to the Agent, on behalf
of the Lenders, in same day funds at the Agent’s office designated in such
demand, for deposit in a special Cash Collateral account (the “Letter of Credit
Collateral Account”) to be maintained in the name of the Agent (on behalf of the
Lenders) and under its sole dominion and control at such place as shall be
designated by the Agent, an amount equal to the amount of the LC Exposure under
the Letters of Credit, provided that the obligation to deposit such Cash
Collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
Section 7.1(g) or (h). The Borrower shall also deposit in the Letter of Credit
Collateral Account any amounts required under Section 2.8(c), Section 2.8(j)
and/or Section 2.11(a)(v). Interest shall accrue on the Letter of Credit
Collateral Account at a rate equal to the rate on overnight funds.

(b) The Borrower hereby pledges, assigns and grants to the Agent, as
administrative agent for its benefit and the ratable benefit of the Lenders a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Agent for or on behalf of
the Borrower in substitution for or in respect of any or all of the then
existing Letter of Credit Collateral;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; and

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Credit Document.

-66-

(c) The Borrower hereby authorizes the Agent for the ratable benefit of the
Lenders to apply, from time to time after funds are deposited in the Letter of
Credit Collateral Account, funds then held in the Letter of Credit Collateral
Account to the payment of any amounts, in such order as the Agent may elect, as
shall have become due and payable by the Borrower to the Lenders in respect of
the Letters of Credit, except as otherwise provided herein with respect to
Defaulting Lenders.

(d) Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account, except as provided in Section 7.2(h)
hereof.

(e) The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 7.2.

(f) If any Event of Default shall have occurred and be continuing:

(i) The Agent may, in its sole discretion without notice to the Borrower except
as required by law and at any time from time to time, charge, set off or
otherwise apply all or any part of first, (x) to amounts previously drawn on any
Letter of Credit that have not been reimbursed by the Borrower and (y) any LC
Exposure described in the definition thereof that is then due and payable and
second, to any other unpaid Obligations then due and payable against the Letter
of Credit Collateral Account or any part thereof, in such order as the Agent
shall elect. The rights of the Agent under this Section 7.2 are in addition to
any rights and remedies which any Lender may have.

(ii) The Agent may also exercise, in its sole discretion, in respect of the
Letter of Credit Collateral Account, in addition to the other rights and
remedies provided herein or otherwise available to it, all the rights and
remedies of a secured party upon default under the Uniform Commercial Code in
effect in the State of New York at that time.

(g) The Agent shall be deemed to have exercised reasonable care in the custody
and preservation of the Letter of Credit Collateral if the Letter of Credit
Collateral is accorded treatment substantially equal to that which the Agent
accords its own property, it being understood that, assuming such treatment, the
Agent shall not have any responsibility or liability with respect thereto.

(h) Except in the case of a deposit made pursuant to Section 2.8(c), Section
2.8(j) and/or Section 2.11(a)(v) hereof, at such time as all Events of Default
have been cured or waived in writing, all amounts remaining in the Letter of
Credit Collateral Account shall be promptly returned to the Borrower. Absent
such cure or written waiver, any surplus of the funds held in the Letter of
Credit Collateral Account and remaining after payment in full of all of the
Obligations of the Borrower hereunder and under any other Credit Document after
the Maturity

-67-

Date shall be paid to the Borrower or to whomsoever may be lawfully entitled to
receive such surplus. Any deposit made pursuant to Section 2.8(c) shall either
be applied in reimbursement of any amount funded pursuant to a draw on the
applicable Letter of Credit, or promptly returned to the Borrower in the event
of the termination or cancellation of such Letter of Credit without a draw
having been made thereon so long as no Default or Event of Default shall then
exist hereunder.

7.3 Allocation of Proceeds. If an Event of Default shall have occurred and be
continuing, all payments received by the Agent under any of the Credit Documents
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder or thereunder, shall (subject to
Section 2.11) be applied by the Agent in the following order and priority:

(a) amounts due to the Agent and the Lenders in respect of fees and expenses due
under Section 5.10;

(b) payments of the fees due to the Agent and the Lenders under Section 2.6;

(c) payments of any amounts due to the Agent and the Lenders under Sections 3.5,
3.9 and 5.14;

(d) payments of interest on the Loans to be applied for the ratable benefit of
the Lenders;

(e) payments of principal of the Loans to be applied for the ratable benefit of
the Lenders;

(f) payments of all other amounts due under any of the Credit Documents, if any,
to be applied for the ratable benefit of the Lenders; and

(g) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

7.4 Remedies Cumulative. No remedy, right or power conferred upon the Agent or
the Lenders is intended to be exclusive of any other remedy, right or power
given hereunder or now or hereafter existing at law, in equity, or otherwise,
and all such remedies, rights and powers shall be cumulative.

8. The Agent.

8.1 Appointment, Powers and Immunities. (a) Each Lender and each Issuing Bank
hereby irrevocably appoints and authorizes the Agent to act as its agent
hereunder and under the other Credit Documents with such powers as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such other powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of the Agent, the Lenders and the
Issuing

-68-

Banks, and neither the Borrower nor any other Covered Entity shall have rights
as a third-party beneficiary of any such provisions. The Agent (i) shall not
have any duties or responsibilities except those expressly set forth in this
Agreement and the other Credit Documents, and shall not by reason of this
Agreement or any other Credit Document be a trustee for any Lender or be subject
to any fiduciary or other implied duties, regardless of whether an Event of
Default has occurred and is continuing; (ii) shall not be responsible to any
Lender for any recitals, statements, representations or warranties contained in
this Agreement or any other Credit Document, or in any certificate or other
document referred to or provided for in, or received by any of them under, this
Agreement or any other Credit Document, or for the value, validity,
effectiveness, genuineness, enforceability, execution, filing, registration,
collectability, recording, perfection, existence or sufficiency of this
Agreement or any other Credit Document or any other document referred to or
provided for herein or therein or any property covered thereby or for any
failure by any Party or any other Person to perform any of its obligations
hereunder or thereunder, and shall not have any duty to inquire into or pass
upon any of the foregoing matters; (iii) shall not be required to initiate or
conduct any litigation or collection proceedings hereunder or any other Credit
Document except to the extent requested by the Majority Lenders; (iv) SHALL NOT
BE RESPONSIBLE FOR ANY MISTAKE OF LAW OR FACT OR ANY ACTION TAKEN OR OMITTED TO
BE TAKEN BY IT HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR IN
CONNECTION HEREWITH OR THEREWITH, INCLUDING, WITHOUT LIMITATION, PURSUANT TO ITS
OWN NEGLIGENCE, BUT NOT INCLUDING AND EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE AGENT; (v) shall not be bound by or obliged to recognize any
agreement among or between the Borrower, the Agent, any Lender and any Issuing
Bank other than this Agreement and the other Credit Documents, regardless of
whether the Agent has knowledge of the existence of any such agreement or the
terms and provisions thereof; (vi) shall not be charged with notice or knowledge
of any fact or information not herein set out or provided to the Agent in
accordance with the terms of this Agreement or any other Credit Document;
(vii) shall not be responsible for any delay, error, omission or default of any
mail, telegraph, cable or wireless agency or operator; and (viii) shall not be
responsible for the acts or edicts of any Governmental Authority. The Agent may
employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.

(b) Without the prior written consent of Agent and all of the Lenders which are
not Defaulting Lenders, Agent shall not (i) modify or amend in any respect
whatsoever the interest rate provisions of the Credit Documents, (ii) increase
the Total Commitment above $350,000,000.00, except as provided in Section 2.7
hereof, (iii) extend the Maturity Date other than in accordance with the express
provisions of the Credit Documents, (iv) extend or reduce the due date for or
the amount of the scheduled payments of principal or interest on the Loans, the
LC Disbursements, the Facility Fee, the Letter of Credit Fee or the Extension
Fee, (v) amend the definition of Majority Lenders or any requirement that
certain actions be taken only with the consent of a certain number of the
Lenders, (vi) release any Guarantor or any collateral for the Loans, except as
provided in Section 5.17(c) or (vii) modify or amend any provision of any

-69-

Credit Document which by its terms requires the consent of all of the Lenders
for amendment. From time to time upon Agent’s request, each Lender shall execute
and deliver such documents and instruments as may be reasonably necessary to
enable Agent to effectively administer and service the Loan in its capacity as
Agent and in the manner contemplated by the provisions of this Agreement. No
amendment or agreement shall increase the Lender Commitment of any Lender
without the written consent of such Lender.

(c) All information provided to the Agent under or pursuant to the Credit
Documents, and all rights of the Agent to receive or request information, or to
inspect information or Property, shall be by the Agent on behalf of the Lenders
and the Issuing Banks. If any Lender requests that it be able to receive or
request such information, or make such inspections, in its own right rather than
through the Agent, the Borrower will cooperate with the Agent and such Lender in
order to obtain such information or make such inspection as such Lender may
reasonably require.

(d) The Borrower shall be entitled to rely upon a written notice or a written
response from the Agent as being pursuant to concurrence or consent of the
Majority Lenders or all of the Lenders, as applicable, unless otherwise
expressly stated in the Agent’s notice or response.

8.2 Reliance. The Agent shall be entitled to rely upon any certification, notice
or other communication (including any thereof by telephone, telex, telecopy,
telegram or cable) reasonably believed by it to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel (which may be counsel for the
Borrower), independent accountants and other experts selected by the Agent. The
Agent shall not be required in any way to determine the identity or authority of
any Person delivering or executing the same. As to any matters not expressly
provided for by this Agreement or any other Credit Document, the Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and thereunder in accordance with instructions of the Majority Lenders, and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. If any order, writ, judgment or decree shall be made or entered by any
court affecting the rights, duties and obligations of the Agent under this
Agreement or any other Credit Document, then and in any of such events the Agent
is authorized, in its sole discretion, to rely upon and comply with such order,
writ, judgment or decree which it is advised by legal counsel of its own
choosing is binding upon it under the terms of this Agreement, the relevant
Credit Document or otherwise; and if the Agent complies with any such order,
writ, judgment or decree, then it shall not be liable to any Lender or to any
other Person by reason of such compliance even though such order, writ, judgment
or decree may be subsequently reversed, modified, annulled, set aside or
vacated.

8.3 Defaults. The Agent shall not be deemed to have constructive knowledge of
the occurrence of a Default (other than the non-payment of principal of or
interest on Loans) unless it has received notice from a Lender or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Agent receives such a notice of the occurrence of a
Default, or whenever the Agent has actual knowledge of the occurrence of a
Default, the Agent shall give prompt written notice thereof to the Lenders (and
shall give each

-70-

Lender prompt notice of each such non-payment). The Agent shall (subject to
Section 8.7 hereof) take such action with respect to such Default as shall be
directed by the Majority Lenders and within its rights under the Credit
Documents and at law or in equity, provided that, unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, permitted hereby with
respect to such Default as it shall deem advisable in the best interests of the
Lenders and within its rights under the Credit Documents in order to preserve,
protect or enhance the collectability of the Loans, at law or in equity.
Provided, however, that if there is an occurrence of an Event of Default, then
in no event or under any circumstances shall any of the actions described in
Sections 8.1(b)(i) through (vii) of this Agreement be taken, without in each
instance the written consent of Agent and all of the Lenders other than any
Defaulting Lender.

8.4 Rights as a Lender. With respect to the Total Commitment and the Loans made,
Agent, in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting in its agency capacity, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Agent in its individual
capacity. The Agent may (without having to account therefor to any other Lender)
as a Lender, and to the same extent as any other Lender, accept deposits from,
lend money to and generally engage in any kind of banking, trust, letter of
credit, agency or other business with the Borrower (and any of its Affiliates)
as if it were not acting as the Agent but solely as a Lender. The Agent may
accept fees and other consideration from the Borrower (in addition to the fees
heretofore agreed to between the Borrower and the Agent) for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.

8.5 Indemnification. The Lenders agree to indemnify the Agent, its officers,
directors, agents and Affiliates (to the extent not reimbursed by the Borrower
as may be required by the terms of the Credit Documents, and without limiting
the obligation of the Borrower to do so), ratably in accordance with each
Lender’s respective Percentage, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever (INCLUDING BUT NOT LIMITED TO,
THE CONSEQUENCES OF THE NEGLIGENCE OF THE AGENT, BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE AGENT) which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of this
Agreement or any other Credit Document or any other documents contemplated by or
referred to herein or therein, or the transactions contemplated hereby or
thereby (including, without limitation, interest, penalties, reasonable
attorneys’ fees and amounts paid in settlement in accordance with the terms of
this Section 8, but excluding, unless a Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, INCLUDING BUT NOT LIMITED TO THE
NEGLIGENCE OF THE AGENT, BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE AGENT, provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of the
party to be indemnified, or from the Agent’s default in the express obligations
of the Agent to the Lenders provided for in this

-71-

Agreement. The obligations of the Lenders under this Section 8.5 shall survive
the termination of this Agreement and the repayment of the Obligations.

8.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has
received current financial information with respect to the Obligors and that it
has, independently and without reliance on the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Obligors and decision to enter into this Agreement
and that it will, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any of the other Credit Documents. The
Agent shall not be required to keep itself informed as to the performance or
observance by any Party of this Agreement or any of the other Credit Documents
or any other document referred to or provided for herein or therein or to
inspect the properties or books of the Borrower or any Party except as
specifically required by the Credit Documents. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Agent hereunder or the other Credit Documents, the Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the
Borrower or any other Party (or any of their affiliates) which may come into the
possession of the Agent. Each Lender assumes all risk of loss in connection with
its Percentage in the Loans to the full extent of its Percentage therein. The
Agent assumes all risk of loss in connection with its Percentage in the Loans to
the full extent of its Percentage therein.

8.7 Failure to Act. Except for action expressly required of the Agent, as the
case may be, hereunder, or under the other Credit Documents, the Agent shall in
all cases be fully justified in failing or refusing to act hereunder and
thereunder unless it shall receive further assurances to its satisfaction by the
Lenders of their indemnification obligations under Section 8.5 hereof against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Further, the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under the Bankruptcy Code of the United States
of America or other debtor relief laws in any applicable jurisdictions or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of such laws.

8.8 Resignation of Agent. Subject to the appointment and acceptance of a
successor Agent as provided below, the Agent may resign at any time by giving
notice thereof to the Lenders and the Borrower. The Agent shall resign upon the
request of the Majority Lenders to the extent that the Agent shall have
committed any gross negligence or willful misconduct in the performance of its
duties under this Agreement. Upon any such resignation, (i) the Majority Lenders
without the consent of the Borrower shall have the right to appoint a successor
Agent so long as such successor Agent is also a Lender at the time of such
appointment and (ii) the Majority Lenders shall have the right to appoint a
successor Agent that is not a Lender at the time of such appointment so long as
the Borrower (if no Event of Default is then in existence)

-72-

consents to such appointment (which consent shall not be unreasonably withheld).
If no successor Agent shall have been so appointed by the Majority Lenders and
accepted such appointment within 30 days after the retiring Agent’s giving of
notice of resignation, then the retiring Agent may, on behalf of the Lenders,
and with the consent of the Borrower which shall not be unreasonably withheld,
appoint a successor Agent. Any successor Agent shall be an Eligible Institution.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations as Agent thereafter
arising hereunder and under any other Credit Documents, but shall not be
discharged from any liabilities for its actions as Agent prior to the date of
discharge. Such successor Agent shall promptly specify by notice to the Borrower
its principal office referred to in Section 2.1 and Section 2.2 hereof. After
any retiring Agent’s resignation hereunder as Agent, the provisions of this
Section 8 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent.

8.9 No Partnership. Neither the execution and delivery of this Agreement nor any
of the other Credit Documents nor any interest the Lenders, the Agent or any of
them may now or hereafter have in all or any part of the Obligations shall
create or be construed as creating a partnership, joint venture or other joint
enterprise between the Lenders or among the Lenders and the Agent. The
relationship between the Lenders, on the one hand, and the Agent, on the other,
is and shall be that of principals and agent only, and nothing in this Agreement
or any of the other Credit Documents shall be construed to constitute the Agent
as trustee or other fiduciary for any Lender or to impose on the Agent any duty,
responsibility or obligation other than those expressly provided for herein and
therein.

8.10 Consents and Approvals. All communications from Agent to the Lenders
requesting the Lenders’ determination, consent, approval or disapproval
(i) shall be given in the form of a written notice to each Lender, (ii) shall be
accompanied by a description of the matter or item as to which such
determination, approval, consent or disapproval is requested, or shall advise
each Lender where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Lender and to the extent not previously provided to such Lender,
written materials and a summary of all oral information provided to Agent by
Borrower in respect of the matter or issue to be resolved, and (iv) shall
include Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten
(10) Business Days after receipt of the request therefor from Agent (the “Lender
Reply Period”). Unless a Lender shall give written notice to Agent that it
objects to the recommendation or determination of Agent within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination. With respect to decisions requiring the
approval of the Majority Lenders or all the Lenders, Agent shall submit its
recommendation or determination for approval of or consent to such
recommendation or determination to all Lenders and upon receiving the required
approval or consent shall follow the course of action or determination of the
Majority Lenders (and each non-responding Lenders shall be deemed to have
concurred with such recommended course of action) or all the Lenders, as the
case may be.

-73-

8.11 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
1020.220 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Borrower, its Subsidiaries, their
Affiliates or their agents, the Credit Documents or the transactions hereunder
or contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices,
or (v) other procedures required under the CIP Regulations or such other
Anti-Terrorism Laws.

8.12 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Documents by
or through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by our through their respective affiliates. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the affiliates of the
Agent and any such sub-agent, and shall also apply to their respective
activities in connection with the syndication of the facilities provided
hereunder as well as the activities of the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

8.13 Titled Agents. Each of the Co-Documentation Agents and the Co-Syndication
Agents in each such respective capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles of “Co-Syndication Agent” and “Co-Documentation Agent” are
solely honorific and imply no fiduciary responsibility on the part of such
agents to the Agent, the Borrower or any Lender and the use of such titles does
not impose on such agents any duties or obligations greater than those of any
other Lender or entitle such agents to any rights other than those to which any
other Lender is entitled.

9. Miscellaneous.

9.1 No Waiver, Amendments. No waiver of any Default shall be deemed to be a
waiver of any other Default. No failure to exercise or delay in exercising any
right or power under any Credit Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power preclude any
further or other exercise thereof or the exercise of any other right or power.
Except as may be prohibited by Section 8.1 hereof, no amendment, modification or
waiver of any provision of any Credit Document shall be effective unless the
same is in writing and signed by the Borrower and the Majority Lenders. No
notice to or demand on the Borrower or any other Person shall entitle the
Borrower or any other Person to any other or further notice or demand in similar
or other circumstances.

-74-

9.2 Notices. Any notice, request, demand, direction or other communication (for
purposes of this Section 9.2 only, a “Notice”) to be given to or made upon any
party hereto under any provision of this Agreement shall be given or made by
telephone or in writing (which includes by means of electronic transmission
(i.e., “e-mail”) or facsimile transmission or by setting forth such Notice on a
site on the World Wide Web (a “Website Posting”) if Notice of such Website
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 9.2) in accordance with this Section 9.2. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on the signature pages hereof or in
accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 9.2. Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage paid, return receipt requested;

(c) In the case of a telephonic Notice, when a party is contacted by the
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e) In the case of electronic transmission, when actually received;

(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 9.2; and

(g) If given by any other means (including by overnight courier), when actually
received. Any Lender giving a Notice to an Obligor shall concurrently send a
copy thereof to the Agent, and the Agent shall promptly notify the other Lenders
of its receipt of such Notice.

9.3 Litigation; Jurisdiction; Other Matters; Waivers. THE BORROWER AND EACH
OTHER OBLIGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY
LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY

-75-

APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWER OR ANY OTHER OBLIGOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION. THE
PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE OF
COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND
SHALL SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER THE OTHER CREDIT DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

9.4 Choice of Law. THIS AGREEMENT, THE NOTES AND THE OTHER CREDIT DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
STATE.

9.5 Survival; Parties Bound; Successors and Assigns. (a) All representations,
warranties, covenants and agreements made by or on behalf of the Borrower in
connection herewith shall survive the execution and delivery of the Credit
Documents, shall not be affected by any investigation made by any Person, and
shall bind the Borrower and its successors, trustees, receivers and assigns and
inure to the benefit of the successors and assigns of the Agent, the Lenders and
the Issuing Banks (including any Affiliate of the applicable Issuing Bank that
issues any Letter of Credit); provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and all of the Lenders, and any such assignment or
transfer without such consent shall be null and void.

(b) Subject to Sections 9.5(d) and (e) of this Agreement, a Lender may assign
part of its Lender Commitment to an Eligible Institution so long as such
assignment shall (i) include the voting rights and all other rights and
obligations attributable thereto, and include a written assumption by the
assignee of the assigning Lender’s obligations under the Credit Documents,
(ii) require the written consent of the Borrower (so long as no Event of Default
is then in existence) and the Agent (and in the case of an assignment of all or
a portion of a Lender

-76-

Commitment or any Lender’s obligation in respect of its LC Exposure, the
applicable Issuing Bank), such consents not to be unreasonably withheld,
(iii) be in a minimum amount of $5,000,000.00 if assigned to a Person not
already a Lender, (iv) not reduce the Lender’s Lender Commitment to an amount
less than $5,000,000.00, unless such Lender’s Commitment is reduced to zero, and
(v) include payment to the Agent by the Lender of a service fee for each
assignment equal to $3,000.00. Any attempted Assignment which is not permitted
in accordance with this subsection shall be treated as the sale of a
participating interest.

(c) Subject to Section 9.5(d) and (e) of this Agreement, a Lender may sell
participating interests in any of its Loans to (i) any Person so long as such
participation shall (A) limit the voting rights of the participant, if any, to
the ability to vote for changes in the amount of the Total Commitment, or the
applicable Lender Commitment, the interest rate on the Loans (or any extension
of the time for the payment thereof, the amount or any extension of the time for
the payment thereof, of the Facility Fee, the Letter of Credit Fee or the
Extension Fee, the requirements for Guaranties and for collateral, and the
Maturity Date, and (B) require written notice to the Agent and the Borrower but
not any consent of the Agent, the Borrower or any other Lender; and (ii) any
Person formed to hold LIBOR Borrowings for specific Interest Periods, with
liquidity and credit support provided by the participating Lender, so long as
such participation shall convey no voting rights to the participant. In
connection with any sale of a participating interest made in compliance with
this Agreement, (i) the participating Lender shall continue to be liable for its
Lender Commitment and its other obligations under the Credit Documents, (ii) the
Agent, the Borrower and the other Lenders shall continue to deal solely and
directly with the participating Lender in connection with such Lender’s rights
and obligations under the Credit Documents, and (iii) the participant may not
require the participating Lender to take or refrain from taking any action under
the Credit Documents that is in conflict with the terms and provisions of the
Credit Documents, and (iv) the participant shall have the same rights that a
Lender may have under Section 2.5 (solely with respect to the set-off rights
provided in such section, provided that such participant also agrees to be
subject to the remaining provisions under such section), Section 3.5(b),
Section 3.9 and Section 5.14.

(d) A Lender may assign all or any part of its Loans, participations in Letters
of Credit or its Lender Commitment or its Lender Commitment to another Lender,
an Affiliate of the Lender, or to an Approved Fund, without written consent of
the Agent and the Borrower.

(e) Notwithstanding any provision hereof to the contrary, any Lender may assign
and pledge all or any portion of its Lender Commitment and Loans to a Federal
Reserve Bank; provided, however, that any such assignment or pledge shall not
relieve such Lender from its obligations under the Credit Documents.

(f) The term of this Agreement shall be until the final maturity of the Notes
and the payment of all amounts due under the Credit Documents.

(g) Any Lender may share information with respect to any of the Obligors with
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement.

-77-

(h) No assignment or participation of any Lender’s interest to any Obligor or
any Affiliate of any Obligor shall be permitted.

9.6 Counterparts. This Agreement may be executed in several identical
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.

9.7 Usury Not Intended; Refund of Any Excess Payments. It is the intent of the
parties in the execution and performance of this Agreement to contract in strict
compliance with the usury laws of the State of New York and the United States of
America from time to time in effect. In furtherance thereof, the Agent, the
Lenders and the Borrower stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay for the use, forbearance or detention
of money with interest at a rate in excess of the Ceiling Rate and that for
purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, reserved, taken,
charged or received under this Agreement. In determining whether or not the
interest paid or payable, under any specific contingency, exceeds the Ceiling
Rate, the Borrower, the Agent and the Lenders shall, to the maximum extent
permitted under applicable law, (a) characterize any nonprincipal payment as an
expense, fee or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) “spread” the total amount of
interest throughout the entire contemplated term of the Loans. The provisions of
this paragraph shall control over all other provisions of the Credit Documents
which may be in apparent conflict herewith.

9.8 Captions. The headings and captions appearing in the Credit Documents have
been included solely for convenience and shall not be considered in construing
the Credit Documents.

9.9 Severability. If any provision of any Credit Documents shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality and enforceability of the remaining provisions shall not be affected or
impaired thereby.

9.10 Disclosures. Every reference in the Credit Documents to disclosures of the
Borrower to the Agent and the Lenders in writing, to the extent that such
references refer to disclosures at or prior to the execution of this Agreement,
shall be deemed strictly to refer only to written disclosures delivered to the
Agent and the Lenders in an orderly manner concurrently with the execution
hereof.

9.11 Entire Agreement. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TOGETHER
CONSTITUTE A WRITTEN AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE

-78-

PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

9.12 Waiver of Jury Trial. THE BORROWER, THE AGENT AND THE LENDERS WAIVE THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO,
THE SUBJECT MATTER OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
OF THE TRANSACTIONS RELATED TO ANY OF THE CREDIT DOCUMENTS. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER, THE AGENT AND THE
LENDERS AND BORROWER, THE AGENT AND THE LENDERS ACKNOWLEDGE THAT NONE OF THE
THEM NOR ANY PERSON ACTING ON BEHALF OF ANY OF THEM HAS OR HAVE MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. THE BORROWER, THE AGENT AND THE LENDERS FURTHER
ACKNOWLEDGE THAT EACH OF THEM HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED BY ITS OWN FREE WILL, AND THAT
EACH OF THEM HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THE
BORROWER, THE AGENT AND THE LENDERS AGREE THAT THE OBLIGATIONS EVIDENCED BY THIS
AGREEMENT ARE EXEMPTED TRANSACTIONS UNDER THE TRUTH-IN-LENDING ACT, 15 U.S.C.
SECTION 1601, ET SEQ. THE BORROWER, THE AGENT AND THE LENDERS FURTHER
ACKNOWLEDGE THAT EACH OF THEM HAS READ AND UNDERSTANDS THE MEANING OF THIS
WAIVER PROVISION.

9.13 Amendment and Restatement. This Agreement amends, restates, replaces and
supersedes, in its entirety, the Existing Credit Agreement (as defined in the
Recitals to this Agreement). Borrower represents, warrants and agrees that, as
of the date hereof, (i) there is no uncured Default or Event of Default under
the Existing Credit Agreement by any party thereto; (ii) no condition exists
which, but for the passage of time or giving of notice, would constitute an
uncured Default or Event of Default by any party thereto or which could give
rise to a setoff or defense under the Existing Credit Agreement; (iii) the
Existing Credit Agreement and the related credit documents are valid, in full
force and effect, and are legally binding on the parties thereto and any prior
or current holder thereof; (iv) Borrower has no defenses to the enforceability
of the Existing Credit Agreement, including, but not limited to, the defense of
usury; and (v) Borrower has no right of set-off to any sums due under the
Existing Credit Agreement and related credit documents and no counterclaims
against any party thereto or prior or current holder thereof or counterclaims
pertaining to the Existing Credit Agreement. It is the intention of the Borrower
and the Lenders that while this Agreement amends, restates, replaces and
supersedes, in its entirety, the indebtedness evidenced by the Existing Credit
Agreement and the related credit documents, this Agreement is not in payment or
satisfaction of the Existing Credit Agreement and related credit documents, but
rather is in substitution of one evidence of debt for another. Nothing herein
contained is intended as, or shall be construed as, a novation of the Existing
Credit Agreement and related credit documents.

-79-

9.14 USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, each Lender will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Lender to identify
the Borrower, such as organizational documents. For some business and
organizations, the Lender may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

9.15 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against the Agent any Lender or any Issuing Bank, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof.

9.16 Contractual Recognition of Bail-In.

It is agreed that notwithstanding any other term of any Credit Document or any
other agreement, arrangement or understanding between the parties hereto, each
party hereto acknowledges and accepts that any liability of any party hereto to
any other party hereto under or in connection with the Credit Documents may be
subject to Bail-In Action by the relevant Resolution Authority and acknowledges
and accepts to be bound by the effect of:

(a) any Bail-In Action in relation to any such liability, including (without
limitation):

(i) a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

(ii) a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(iii) a cancellation of any such liability; and

(b) a variation of any term of any Credit Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.

[SIGNATURE PAGES FOLLOW]

-80-

[SIGNATURE PAGE 1 OF 10 – FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

EASTGROUP PROPERTIES, L.P.,
a Delaware limited partnership

By: EastGroup Properties General Partners, Inc., General Partner

By: /s/ Brent Wood
Name: Brent Wood
Title: Executive Vice President, Chief Financial
Officer and Treasurer


By: /s/ Bruce Corkern
Name: Bruce Corkern
Title: Senior Vice President, Chief Accounting
Officer and Secretary


EASTGROUP PROPERTIES, INC., a Maryland corporation

By: /s/ Brent Wood
Name: Brent Wood
Title: Executive Vice President, Chief Financial
Officer and Treasurer


By: /s/ Bruce Corkern
Name: Bruce Corkern
Title: Senior Vice President, Chief Accounting
Officer and Secretary


Address:
400 W. Parkway Place, Suite 100
Ridgeland, MS 39157
Attention: Chief Financial Officer

[SIGNATURE PAGE 2 OF 10 – FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT]

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender

By: /s/ Andrew T. White
Name: Andrew T. White
Title: Senior Vice President


Address:
1600 Market Street, 31st Floor
Mail Stop: F2-F070-31-3
Philadelphia, PA 19103
Attention: Andrew T. White/Real Estate Banking


Telephone No.: 215-585-6123
Telecopy No.: 215-585-5806
E-Mail: andrew.white@pnc.com

With a copy to:
PNC Firstside Center
500 First Avenue, Fourth Floor
Mail Stop: P7-PFSC-04-V
Pittsburgh, PA  15219
Attention: Sean D’Alessio
Telephone No.: 412-807-7694
Telecopy No.: 888-614-9134
E-Mail: sean.dalessio@pnc.com

[SIGNATURE PAGE 3 OF 10 – FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT]

REGIONS BANK,
as Syndication Agent and as a Lender

By: /s/ Ghi S. Gavin
Name: Ghi S. Gavin
Title: Senior Vice President


Address:
1900 5th Avenue North, BRC-15
Birmingham, AL 35203
Attn: Ghi Gavin
Telephone No.: 704-770-3647
E-Mail: ghi.gavin@regions.com

[SIGNATURE PAGE 4 OF 10 – FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT]

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender

By: /s/ Katie Holden
Name: Katie Holden
Title: Senior Vice President


Address:

Wells Fargo Bank


10 S. Wacker Drive
Chicago, IL 60606
Attn: Mike Kaschke, Portfolio Manager
Telephone No.: 312-827-1555
E-Mail: michael.s.kaschke@wellsfargo.com

With a copy to:
Wells Fargo Bank
10 S. Wacker Drive
Chicago, IL 60606
Attn: Brandon Barry, Vice President
Telephone No.: 312-827-1525
E-Mail: brandon.barry@wellsfargo.com

[SIGNATURE PAGE 5 OF 10 – FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT]

BANK OF AMERICA, N.A.,
as Co-Documentation Agent and as a Lender

By: /s/ Christopher Thompson
Name: Christopher Thompson
Title: Vice President


Address:

Bank of America, N.A.


100 N. Tryon Street
Charlotte, NC 28255
Attn: Kush Shah, Portfolio Management Officer
Telephone No.: 704-919-4693
E-Mail: kush.shah@baml.com

With a copy to:
Bank of America, N.A.
600 Peachtree Street, NE
Atlanta, GA 30308
Attn: Chris Thompson, Vice President
Telephone No.: 404-607-6594
Telecopy No.: 404-607-4145
E-Mail: christopher.j.thompson@baml.com

[SIGNATURE PAGE 6 OF 10 – FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT]

U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender

By: /s/ Partick Trowbridge
Name: Patrick Trowbridge
Title: Senior Vice President


Address:
U.S. Bank National Association


13737 Noel Road, Suite 800
Dallas, TX 75240
Attn: Patrick Trowbridge,
Senior Vice President
Telephone No.: 972-581-1618
E-Mail: patrick.trowbridge@usbank.com

With a copy to:
U.S. Bank National Association
190 South LaSalle Street, 11th Floor
Chicago, IL 60603
Attn: Neetu Shah, Assistant Vice President
Telephone No.: 312-325-8883
E-Mail: neetu.shah@usbank.com

[SIGNATURE PAGE 7 OF 10 – FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT]

THE BANK OF NEW YORK MELLON,
as a Lender

By: /s/ Rick Laudisi
Name: Rick Laudisi
Title: Managing Director


Address:
225 Liberty Street 107/2200
New York, NY 10286
Attn: Rick Laudisi, Managing Director
Telephone No.: 212-635-7621
Telecopy No.: 212-635-7065
E-Mail: rick.laudisi@bnymellon.com

[SIGNATURE PAGE 8 OF 10 – FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT]

TRUSTMARK NATIONAL BANK,
as a Lender

By: /s/ Lee Carney
Name: Lee Carney
Title: First Vice President


Address:
Trustmark National Bank


P.O. Box 22749
Jackson, MS 39225
Attn: Lee Carney, First Vice President
Telephone No.: 601-208-5253
Telecopy No.: 601-208-6823
E-Mail: lcarney@trustmark.com

With a copy to:
Trustmark National Bank
P.O. Box 22749
Jackson, MS 39225
Attn: Gretchen Ware, Senior Vice President
Telephone No.: 601-208-6460
Telecopy No.: 601-208-6823
E-Mail: gware@trustmark.com

[SIGNATURE PAGE 9 OF 10 – FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT]

BANKPLUS,
as a Lender

By: /s/ Jay Bourne
Name: Jay Bourne
Title: SVP


Address:
BankPlus


1200 Eastover drive, Suite 200
Jackson, MS 39211
Attn: Jay Bourne, SVP Commercial Lending
Telephone No.: 601-898-8303
Telecopy No.: 601-510-9956
E-Mail: jaybourne@bankplus.net

With a copy to:
BankPlus
1200 Eastover drive, Suite 200
Jackson, MS 39211
Attn: Janet Jones, SVP Commercial Lending
Telephone No.: 601-898-4466
Telecopy No.: 601-510-9956
E-Mail: janetjones@bankplus.net

[SIGNATURE PAGE 10 OF 10 – FOURTH AMENDED AND

RESTATED CREDIT AGREEMENT]

RAYMOND JAMES BANK, N.A.,
as a Lender

By: /s/ Matt Stein
Name: Matt Stein
Title: Senior Vice President


Address:
Raymond James Bank


710 Carillon Parkway
St. Petersburg, FL 33716
Attn: Matt Stein, Senior Vice President
Telephone No.: 727-567-5118
E-Mail: matt.stein@raymondjames.com

Schedule I

to Fourth Amended and Restated Credit Agreement

Applicable Margin and Facility Fee Rate

                  Level   Credit Rating   Applicable Margin   Facility Fee Rate
                 
 
  LIBOR Borrowing   Base Rate Borrowing  
   
 
         
I  
S&P: A-,
Moody’s: A3,
or equivalent
  0.825%


  0.000%


  0.125%


   
 
            II  
S&P: BBB+,
Moody’s: Baa1,
or equivalent
  0.875%


  0.000%


  0.150%


   
 
            III  
S&P: BBB,
Moody’s: Baa2,
or equivalent
  1.000%


  0.000%


  0.200%


   
 
            IV  
S&P: BBB-,
Moody’s: Baa3,
or equivalent
  1.200%


  0.200%


  0.250%


   
 
            V  
S&P: <BBB-,
Moody’s: <Baa3,
or equivalent
  1.550%


  0.550%


  0.300%


   
 
           

EXHIBIT C
FORM OF [AMENDED AND RESTATED] PROMISSORY NOTE

$            , 20      

FOR VALUE RECEIVED EASTGROUP PROPERTIES, L.P., a Delaware limited partnership,
and EASTGROUP PROPERTIES, INC., a Maryland corporation (herein collectively
called the “Maker”), jointly and severally promise to pay to the order of       
(together with any subsequent holder, being hereinafter called the “Payee”), at
the offices of PNC Bank, National Association, a national banking association,
as “Agent” under the Credit Agreement (as hereinafter defined), at Firstside
Center, 500 First Avenue, 4th Floor, Mail Stop: P7-PFSC-04-V, Pittsburgh,
Pennsylvania 15219, or at such other place as the Payee may hereafter designate
in writing, in immediately available funds and in lawful money of the United
States of America, the principal sum of        DOLLARS AND NO/100s ($     ) (or
the unpaid balance of all principal advanced against this [Amended and Restated]
Promissory Note (the “Note”), if that amount is less), together with interest on
the unpaid principal balance of this Note from time to time outstanding at the
Stated Rate and interest on all past due amounts, both principal and accrued
interest, at the Past Due Rate; provided, that for the full term of this Note
the interest rate produced by the aggregate of all sums paid or agreed to be
paid to the Payee for the use, forbearance or detention of the debt evidenced
hereby (including, but not limited to, all interest on this Note at the Stated
Rate) shall not exceed the Ceiling Rate.

1. Definitions. Any terms not defined herein shall have the meaning given to
them in the Fourth Amended and Restated Credit Agreement dated June 14, 2018
among the Maker, the Agent, the Payee and certain other Lenders (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

2. Rate Change Automatically and Without Notice. Without notice to Maker or any
other person or entity and to the full extent allowed by applicable law from
time to time in effect, the Adjusted Base Rate and the Ceiling Rate shall each
automatically fluctuate upward and downward as and in the amount by which the
Adjusted Base Rate, and such maximum nonusurious rate of interest permitted by
applicable law, respectively, fluctuate.

3. Calculation of Interest. Interest shall be computed on an actual/actual
basis. Interest accrued on the unpaid principal balance of this Note shall be
computed on the basis of the actual number of days elapsed in the applicable
calendar period in which it accrued.

4. Excess Interest Will be Refunded or Credited. If, for any reason whatever,
the interest paid or received on this Note during its full term produces a rate
which exceeds the Ceiling Rate, the Payee shall refund to the Maker or, at the
Payee’s option, credit against the principal of this Note such portion of that
interest as shall be necessary to cause the interest paid on this Note to
produce a rate equal to the Ceiling Rate.

Exhibit C-1

5. Interest Will Be Spread. All sums paid or agreed to be paid to the Payee for
the use, forbearance or detention of the indebtedness evidenced hereby, to the
extent permitted by applicable law and to the extent necessary to avoid
violating applicable usury laws, shall be amortized, prorated, allocated and
spread in equal parts throughout the full term of this Note, so that the
interest rate is uniform throughout the full term of this Note.

6. Payment Schedule. The principal of this Note shall be due and payable on the
Maturity Date. Accrued and unpaid interest shall be due and payable on each
Interest Payment Date. All payments shall be applied first to accrued interest,
the balance to principal.

7. Prepayment. Maker may prepay this Note only as provided in the Credit
Agreement.

8. Revolving Credit. Upon and subject to the terms and conditions of the Credit
Agreement and the other provisions of this Note, Maker may borrow, repay and
reborrow against this Note at any time unless and until a Default or Event of
Default has occurred which the Payee has not declared to have been fully cured
or waived, and (except as the Credit Agreement or any of the other Credit
Documents may otherwise provide) there is no limit on the number of advances
against this Note so long as the total unpaid principal of this Note at any time
outstanding does not exceed the Payee’s Lender Commitment. Interest on the
amount of each advance against this Note shall be computed on the amount of the
unpaid balance of that advance from the date it is made until the date it is
repaid. If Maker’s right (if any) to borrow against this Note shall ever lapse
because of the occurrence of any Default or Event of Default, it shall not be
reinstated (or construed from any course of conduct or otherwise to have been
reinstated) unless and until the Payee shall declare in a signed writing that it
has been cured or waived. The unpaid principal balance of this Note at any time
shall be the total of all principal lent against this Note to Maker or for
Maker’s account less the sum of all principal payments and permitted prepayments
on this Note received by the Payee. Absent manifest error, the Payee’s computer
records shall on any day conclusively evidence the unpaid balance of this Note
and its advances and payments history posted up to that day. All loans and
advances and all payments and permitted prepayments made on this Note may be
(but are not required to be) endorsed by the Payee on the schedule attached
hereto (which is hereby made a part hereof for all purposes) or otherwise
recorded in the Payee’s computer or manual records; provided, that the Payee’s
failure to make notation of (a) any principal advance or accrual of interest
shall not cancel, limit or otherwise affect Maker’s obligations or the Payee’s
rights with respect to that advance or accrual, or (b) any payment or permitted
prepayment of principal or interest shall not cancel, limit or otherwise affect
Maker’s entitlement to credit for that payment as of the date of its receipt by
the Payee.

9. Credit Agreement. This Note has been issued pursuant to the terms of the
Credit Agreement, to which reference is made for all purposes. Advances against
this Note by the Payee shall be governed by the Credit Agreement. The Payee is
entitled to the benefits of the Credit Agreement, and the other Credit
Documents, all of which are incorporated herein by reference, including the
representations, warranties, covenants, conditions, security interests and liens
contained or granted therein.

Exhibit C-2

10. Defaults and Remedies. Time is of the essence. Maker’s failure to pay any
principal or accrued interest owing on this Note when due and after expiration
of any applicable period for notice and right to cure such a failure which is
specifically provided for in the Credit Agreement or any other provision of this
Note, or the occurrence of any Event of Default under the Credit Agreement or
any other Credit Documents shall constitute a default under this Note.

11. Waivers. Except only for any notices which are specifically required by the
Credit Agreement, Maker and any and all co makers, endorsers, guarantors and
sureties severally waive notice (including, but not limited to, notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability and consent that the time
of payment hereof may be extended and re extended from time to time without
notice to any of them. Each such Person agrees that his, her or its liability on
or with respect to this Note shall not be affected by any release of or change
in any guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.

12. Governing Law, Jurisdiction and Venue. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE UNITED
STATES OF AMERICA FROM TIME TO TIME IN EFFECT.

13. General Purpose of Loan. Maker warrants and represents to the Payee that all
loans evidenced by this Note are and will be for business, commercial,
investment or other similar purpose.

14. Participations and Assignments. The Payee reserves the right to sell
participations, assign interests or both, in all or any part of this Note or the
debt evidenced by this Note, in accordance with the Credit Agreement.

15. Provisions Relating to Co Makers. Each Maker agrees that it shall never be
entitled to be subrogated to any of the Payee’s rights against any Obligor or
any other person or entity or any collateral or offset rights held by the Payee
for payment of the indebtedness and obligations incurred under or pursuant to
the Credit Documents (the “Debt”) until full payment of the Debt, complete
performance of all of the obligations of the Obligors under the Credit Documents
and final termination of the Payee’s obligations, if any, to make further
advances under this Note or to provide any other financial accommodations to any
Obligor. The value of the consideration received and to be received by each
Maker is reasonably worth at least as much as the liability and obligation of
each Maker incurred or arising under this Note and all other Credit Documents.
Each Maker has determined that such liability and obligation may reasonably be
expected to substantially benefit each Maker directly or indirectly. Each Maker
has had full and complete access to the underlying papers relating to the Debt
and all other papers executed by any Obligor or any other person or entity in
connection with the Debt, has reviewed them and is fully aware of the meaning
and effect of their contents. Each Maker is fully informed of all circumstances
which bear upon the risks of executing this Note and which a diligent inquiry

Exhibit C-3

would reveal. Each Maker has adequate means to obtain from each other Maker on a
continuing basis information concerning such other Maker’s financial condition,
and is not depending on the Payee or Agent to provide such information, now or
in the future. Each Maker agrees that neither Agent nor the Payee shall have any
obligation to advise or notify any Maker or to provide any Maker with any data
or information regarding any other Maker.

[16. Amendment And Restatement. THIS NOTE IS GIVEN IN REPLACEMENT OF THAT
CERTAIN PROMISSORY NOTE DATED JULY 30, 2015 (THE “PRIOR NOTE”) ISSUED BY THE
MAKER IN FAVOR OF THE PAYEE PURSUANT TO THAT CERTAIN THIRD AMENDED AND RESTATED
CREDIT AGREEMENT DATED DECEMBER 18, 2012 AND EFFECTIVE AS OF JANUARY 2, 2013 BY
AND AMONG THE MAKER, THE PAYEE AND CERTAIN OTHER LENDERS. TO THE EXTENT THAT THE
PRINCIPAL BALANCE OF THIS NOTE INCLUDES A PORTION OF THE MAKER’S INDEBTEDNESS
EVIDENCED BY THE PRIOR NOTE PRIOR TO THE DATE HEREOF, THIS NOTE (I) MERELY
RE-EVIDENCES THE INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE PRIOR TO THE DATE
HEREOF, (II) IS GIVEN AS SUBSTITUTION FOR, AND NOT AS PAYMENT OF, THE PRIOR
NOTE, AND (III) IS IN NO WAY INTENDED TO CONSTITUTE A NOVATION OF THE PRIOR
NOTE. THE MAKER HEREBY AGREES THAT THIS NOTE SHALL IN ALL RESPECTS TAKE THE
PLACE OF AND INCLUDE ANY PRINCIPAL AMOUNT OF THE PRIOR NOTE.]

[REMAINDER OF PAGE INTENTIONALLY — LEFT BLANK]

Exhibit C-4

[SIGNATURE PAGE 1 OF 1 – [AMENDED AND RESTATED] PROMISSORY NOTE]

EASTGROUP PROPERTIES, L.P.,
a Delaware limited partnership

By: EastGroup Properties General Partners, Inc., General Partner

By:
Name: Brent Wood
Title: Executive Vice President, Chief Financial Officer
and Treasurer


By:
Name: Bruce Corkern
Title: Senior Vice President, Chief Accounting Officer and
Secretary


EASTGROUP PROPERTIES, INC., a Maryland corporation

By:
Name: Brent Wood
Title: Executive Vice President, Chief Financial Officer
and Treasurer


By:
Name: Bruce Corkern
Title: Senior Vice President, Chief Accounting Officer and
Secretary


Exhibit C-5

     
STATE OF       
COUNTY OF       
  )
)
)

On this        day of       , 20      , before me, the undersigned Notary
Public, personally appeared Brent Wood and Bruce Corkern, and that they, being
personally known to me, acknowledged that they executed the foregoing instrument
for the purposes therein contained and in the capacities therein stated.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

     
Notary Public

My commission expires:

Exhibit C-6

[Amended and Restated] Promissory Note (cont’d)
SCHEDULE

LOANS AND PAYMENTS OF PRINCIPAL

                     
Date
  Amount of Loan   Type of Loan   Amount of Principal
Repaid  
Maturity Date  
Notation Made By
 
                   

Exhibit C-7

